



Execution Version
















ASSET PURCHASE AGREEMENT
by and among
PBF HOLDING COMPANY LLC,
TORRANCE REFINING COMPANY LLC,
MARTINEZ REFINING COMPANY LLC,
DELAWARE CITY REFINING COMPANY LLC
and
AIR PRODUCTS AND CHEMICALS INC.
Dated as of April 17, 2020






--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
PAGE
 
 
 
 
ARTICLE I
 
 
 
DEFINITIONS AND TERMS
 
 
 
Section 1.01
Specific Definitions
1


Section 1.02
Other Definitional Provisions
11


 
 
 
ARTICLE II
 
 
 
TRANSFER OF ASSETS AND LIABILITIES
Section 2.01
Purchase and Sale of Transferred Assets
12


Section 2.02
Assumption of Liabilities
14


Section 2.03
Consideration
16


Section 2.04
Withholding
16


Section 2.05
The Closing
17


Section 2.06
Deliveries by Seller
17


Section 2.07
Deliveries by Purchaser
17


Section 2.08
Prorations as of Closing
18


 
 
 
ARTICLE III
 
 
 
REPRESENTATIONS AND WARRANTIES OF SELLER PARTIES
 
 
 
Section 3.01
Organization and Good Standing
19


Section 3.02
Authorization
19


Section 3.03
Binding Effect
19


Section 3.04
No Violations
19


Section 3.05
Consents and Approvals
20


Section 3.06
Title to Transferred Assets and Rights
20


Section 3.07
Absence of Change
20


Section 3.08
Litigation
21


Section 3.09
Compliance with Applicable Law
21


Section 3.10
Environmental Matters
21


Section 3.11
Brokers and Finders
22


Section 3.12
Condition of Transferred Assets
22


Section 3.13
No Contracts
22


Section 3.14
No Intellectual Property
22


Section 3.15
Benefit Plan
23


Section 3.16
Labor Matters
23


Section 3.17
Taxes
24


Section 3.18
Real Property
24


Section 3.19
SMR Operation and Maintenance
24







--------------------------------------------------------------------------------




Section 3.20
No Other Representations or Warranties
25


 
 
 
ARTICLE IV
 
 
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
 
 
Section 4.01
Organization
25


Section 4.02
Authorization
25


Section 4.03
Binding Effect
25


Section 4.04
No Violations
26


Section 4.05
Consents and Approvals
26


Section 4.06
Brokers and Finders
26


Section 4.07
Financing
26


Section 4.08
Litigation
26


Section 4.09
Investigation by Purchaser
27


Section 4.10
No Additional Representations; No Reliance
27


 
 
 
ARTICLE V
 
 
 
COVENANTS
 
 
 
Section 5.01
Operation of the Transferred Assets
27


Section 5.02
Access to Information
28


Section 5.03
Reasonable Best Efforts; Good Faith; Non-Assignable Permits; Licenses
30


Section 5.04
Public Announcements
31


Section 5.05
Certain Notices
31


Section 5.06
Bulk Transfer Laws
31


Section 5.07
Confidentiality
32


Section 5.08
Supplemental Disclosure
32


Section 5.09
Transition Services Agreement; Long-Term Supply Agreements; Seller Parties'
Exclusive Right to Supplies
32


Section 5.10
Exclusivity
33


 
 
 
ARTICLE VI
 
 
 
CONDITIONS TO CLOSING
 
 
 
Section 6.01
General Conditions
33


Section 6.02
Conditions to Obligations of Seller
34


Section 6.03
Conditions to Obligations of Purchaser
34


 
 
 
ARTICLE VII
 
 
 
TAXES
 
 
 
Section 7.01
Transfer Taxes
35


Section 7.02
Straddle Periods
35


Section 7.03
Contests Related to Taxes
36







--------------------------------------------------------------------------------




Section 7.04
Cooperation Related to Taxes
36


Section 7.05
Tax Treatment
36


 
 
 
ARTICLE VIII
 
 
 
TERMINATION
 
 
 
Section 8.01
Termination
37


Section 8.02
Effect of Termination
38


 
 
 
ARTICLE IX
 
 
 
INDEMNIFICATION
 
 
 
Section 9.01
Indemnification by Seller
38


Section 9.02
Indemnification for Environmental Matters
39


Section 9.03
Indemnification by Purchaser
41


Section 9.04
Indemnification Process
42


Section 9.05
Survival
44


Section 9.06
Limitations on Indemnification
44


Section 9.07
Calculation of Damages
47


Section 9.08
No Implied Representations
48


 
 
 
ARTICLE X
 
 
 
GENERAL PROVISIONS
 
 
 
Section 10.01
Expenses
49


Section 10.02
Further Assurances
49


Section 10.03
Notices
49


Section 10.04
Casualty Losses
50


Section 10.05
Headings and Schedules
50


Section 10.06
Applicable Law
51


Section 10.07
No Third Party Rights
51


Section 10.08
Counterparts
51


Section 10.09
Amendment
51


Section 10.10
Waiver
51


Section 10.11
Severability
51


Section 10.12
Entire Agreement
51


Section 10.13
Return of Information
51


Section 10.14
Dispute Resolution
51


Section 10.15
Consent to Jurisdiction
57


Section 10.16
Binding Effect; No Assignment
57


Section 10.17
Preparation of Agreement
57


Section 10.18
Specific Performance
57


Section 10.19
No Recourse
58







--------------------------------------------------------------------------------




EXHIBITS
 
Exhibit A
Bill of Sale, Assignment and Assumption Agreements
Exhibit B
Form of Easement Agreement
Exhibit C
Form of Transition Services Agreement
Exhibit D
Seller Group Release Agreement
 
 
SCHEDULES
 
Schedule 5.09(b)
Supply Agreement Economic and Other Terms
Schedule 6.03(d)
Form of Required Closing Opinion







--------------------------------------------------------------------------------





ASSET PURCHASE AGREEMENT
This ASSET PURCHASE AGREEMENT, dated as of April 17, 2020, is by and among PBF
Holding Company LLC, a Delaware limited liability company (“Seller”), Delaware
City Refining Company LLC, a Delaware limited liability company (“Delaware City
Refining”), Martinez Refining Company LLC, a Delaware limited liability company
(“Martinez Refining”), Torrance Refining Company LLC, a Delaware limited
liability company (“Torrance Refining”) (each of Delaware City Refining,
Martinez Refining and Torrance Refining is referred to herein as a “Selling
Subsidiary” and, together as the “Selling Subsidiaries”), and Air Products and
Chemicals Inc., a Delaware corporation (“Purchaser”).
WHEREAS, Delaware City Refining owns and operates one (1) Steam Methane Reformer
(“SMR”) at its refinery located in Delaware City, Delaware;
WHEREAS, Martinez Refining owns and operates two (2) SMRs at its refinery
located in Martinez, California;
WHEREAS, Torrance Refining owns and operates two (2) SMRs at its refinery
located in Torrance, California;
WHEREAS, this Agreement sets forth the terms and conditions upon which Seller
and its Subsidiaries will sell to Purchaser, and Purchaser will purchase from
Seller and its Subsidiaries (the “Sale Transaction”), the SMR Facilities (as
defined herein) and the other properties, interests, assets and rights
comprising the Transferred Assets (as defined herein).
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties, intending to be legally bound,
hereby agree as follows:
ARTICLE I
DEFINITIONS AND TERMS
Section 1.01Specific Definitions. As used in this Agreement, the following terms
have the following meanings:
“AAA” has the meaning specified in Section 10.14(b).
“AAA Rules” has the meaning specified in Section 10.14(b).
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, such Person.
For the purposes of this definition, “control” (including, with correlative
meaning, the terms “controlled,” “controlled by” and “under common control
with”) shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.




--------------------------------------------------------------------------------




“Agreement” means this Asset Purchase Agreement, as the same may be amended or
supplemented from time to time in accordance with the terms of this Agreement.
“Assumed Employee Liabilities” has the meaning specified in Section 2.02(a)(v).
“Assumed Liabilities” has the meaning specified in Section 2.02(a).
“Benefit Plan” means any (i) “employee benefit plan” within the meaning of
Section 3(3) of ERISA (whether or not subject to ERISA), and (ii) each other
agreement, plan, program, fund, policy, contract or arrangement (whether written
or unwritten) providing compensation, benefits, pension, retirement, profit
sharing, stock bonus, stock option, stock purchase, phantom or stock equivalent,
bonus, incentive, deferred compensation, vacation, life insurance, death
benefit, sick pay, disability, severance, termination indemnity, seniority pay,
holiday pay, fringe benefit or similar employee benefit plan, agreement, program
or policy, whether or not subject to ERISA but, in each case, other than any of
the foregoing that is statutorily required to be maintained by a Governmental
Authority.
“Bill of Sale, Assignment and Assumption Agreements” means the bill of sale and
assignment and assumption agreements substantially in the form of Exhibit A to
be executed and delivered by Purchaser and one or more wholly-owned Affiliates
of Purchaser (to the extent designated by Purchaser), Seller and/or the Selling
Subsidiaries at the Closing.
“Books and Records” means, to the extent Seller and the Selling Subsidiaries are
permitted to disclose such information to Purchaser under applicable Laws and
subject to applicable confidentiality obligations, all books of account,
records, files and invoices, including all production data, equipment
maintenance data, manufacturing records, operating procedures or manuals,
inventory records, quality control records and manuals, blueprints, drawings and
specifications (including engineering drawings, plans, specifications and other
documents related to capital improvements, “debottlenecks”, building and
equipment expansions and modifications and other similar capital projects),
research and development files, records and laboratory books, inspection
processes, patent disclosures, environmental studies and plans, reports, Permit
applications, compliance monitoring data, and any significant communications
with relevant authorities or third parties regarding environmental, health, and
safety matters, and any other records and data, in each case solely relating to,
or solely used for the ownership and operation of the Transferred Assets and the
SMR Employees; provided that Seller may redact from such Books and Records any
information in such Books and Records that is not solely related to, or solely
used for the ownership and operation of the Transferred Assets; and provided
further that, to the extent any of the foregoing information or data is stored
in electronic data files, the term “Books and Records” shall refer to such
information or data files and not the underlying Software used to access or
manipulate such information or data.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York City are authorized or obligated by Law to close.
“CBA” means any labor agreements, collective bargaining agreements, or other
labor-related agreements or arrangements with any labor union, labor
organization, or employee-representative body to which any Seller Party or any
of its Affiliates is a party or by which any of them is bound.




2

--------------------------------------------------------------------------------




“Claim Notice” has the meaning specified in Section 9.04(a).
“Closing” means the closing of the transactions provided for in this Agreement.
“Closing Date” means the date on which the Closing occurs.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Common Spare Parts” means such assets, which are Excluded Assets, which may
reasonably be used as spare parts or replacement components or equipment in
connection with any Transferred Asset and any Excluded Asset and have a value
greater than $20,000. For the avoidance of doubt, (i) no asset which would not
reasonably be used as a spare part or replacement component for or equipment in
connection with any Transferred Asset shall constitute a Common Spare Part, (ii)
no asset which is solely used as a spare part or replacement component for or
equipment in connection with any Transferred Asset shall constitute a Common
Spare Part and (iii) no asset which has a value of $20,000 or less shall
constitute a Common Spare Part.
“Confidentiality Agreement” means the Confidential Information Agreement, dated
as of September 18, 2019 between Seller and Purchaser.
“Consent” means any consent, waiver, approval, authorization, exemption,
registration or declaration.
“Consent Decrees” has the meaning specified in Section 9.02(a)(v).
“Contracts” means all agreements, contracts, licenses, leases of real or
personal property, indentures, mortgages, instruments, security interests,
purchase and sale orders and other similar arrangements, commitments or
understandings in each case, whether written or oral.
“Damages” has the meaning specified in Section 9.01(a).
“Delaware City Easement Agreement” means the easement agreement between Delaware
City Refining and Purchaser substantially in the form attached as Exhibit B.
“Delaware City Easement Area” means that portion of the Delaware City Site in
which Delaware City Refining will grant to Purchaser an easement pursuant to the
Delaware City Easement Agreement.
“Delaware City Refining” has the meaning set forth in the Preamble.
“Delaware City Site” means the parcel of land owned by Delaware City Refining at
4550 Wrangle Hill Road in the City of Delaware City, County of New Castle, State
of Delaware on which the Delaware City SMR, certain facilities of third parties
and Delaware City Refining’s other facilities and improvements are located.
“Delaware City SMR” means the SMR, with an estimated capacity of 40 mmscfd of
hydrogen and all other appurtenances solely related thereto as more particularly
described in Section 2.01(a)(i) of the Seller Disclosure Schedule located at the
Delaware City Site.




3

--------------------------------------------------------------------------------




“Delaware City SMR Liability” has the meaning set forth in
Section 9.06(a)(v)(1).
“Demand for Arbitration” has the meaning specified in Section 10.14(b).
“Direct Claim” has the meaning specified in Section 9.04(a).
“Dispute” has the meaning specified in Section 10.14(a).
“Easement Agreements” means the Delaware City Easement Agreement, the Martinez
Easement Agreement, and the Torrance Easement Agreement.
“Easement Area” means the Delaware City Easement Area, the Martinez Easement
Area, and the Torrance Easement Area.
“Environmental Claim” means any claim, action, cause of action, investigation or
notice (written or oral) by any person or entity alleging potential liability
(including potential liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damages, property damages,
personal injuries or penalties) arising out of, based on or resulting from (a)
the presence, or Release into the environment, of any Hazardous Materials, or
(b) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law.
“Environmental Law” means all Laws (including common law), and Judgments
relating to pollution or protection of human health or the environment
(including ambient air, surface water, ground water, land surface or subsurface
strata, and natural resources), including (i) those related to Releases or
threatened Releases of Hazardous Materials, or otherwise relating to any
environmental aspect of the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials and
(ii) environmental or safety provisions of Laws other than Environmental Laws
(including the federal Occupational Safety and Health Act (“OSHA”), and any
supernational, regional, state, local or provincial counterparts thereto).
“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.
“ERISA Affiliate” means any trade or business, whether not incorporated, that
together with any Seller Party would be deemed a single employer within the
meaning of Section 4001(b) of ERISA or Section 414 of the Code.
“Excluded Assets” has the meaning specified in Section 2.01(b).
“Excluded Inventory” means all other consumables, materials, supplies, work in
process, spare parts, operating chemicals and catalysts, and other inventories
that relate to or can be used in the operation of any SMR Facilities other than
Inventory.
“Excluded Liabilities” has the meaning specified in Section 2.02(b).




4

--------------------------------------------------------------------------------




“Excluded Taxes” means any Taxes imposed on or with respect to any member of the
Seller Group or the Transferred Assets other than the Taxes described in
Sections 2.02(a)(iii) and (iv).
“Fundamental Representation” means any of Sections 3.01 (Organization and Good
Standing), 3.02 (Authorization), 3.03 (Binding Effect), 3.04 (No Violations),
3.06(a) (Title to Transferred Assets and Rights), 3.11 (Brokers and Finders),
3.16(b) (Labor Matters) and 3.18(a) (Real Property).
“Governmental Authority” means (i) any domestic or foreign national,
supernational, regional, state or local government, any political subdivision
thereof or any other governmental, quasi-governmental, regulatory,
administrative, judicial, public or statutory instrumentality, authority, body,
agency, court, department, bureau or entity, or (ii) any arbitrator with
authority to legally bind a party or any of its Affiliates.
“Hazardous Material” means any chemical, pollutant, contaminant, waste, toxic or
hazardous substance or material, petroleum and petroleum products or
by-products, polychlorinated biphenyls, asbestos or asbestos-containing
materials, lead or lead-based paints or materials, radon, per- and
polyfluoroalkyl substance (including PFAs, PFOA, PFOS, Gen X and PFBs) or
emerging contaminants of concern under Environmental Laws.
“Hire Date” means, with respect to a particular SMR Employee, the date, if any,
on which such SMR Employee becomes employed by Purchaser or one or more of its
Affiliates pursuant to an offer of employment made by Purchaser or one of its
Affiliates pursuant to the Transition Services Agreement.
“Income Tax” means all Taxes computed in whole or in part based on or by
reference to net income, capital, net worth or profit and any franchise,
alternative minimum, accumulated earnings or personal holding company Tax,
together with any interest, penalty and addition to Tax.
“Indemnified Party” has the meaning specified in Section 9.04.
“Indemnifying Party” has the meaning specified in Section 9.04.
“Injunction” means any order, statute, rule, regulation, executive order,
injunction, stay, decree or restraining order.
“Intellectual Property” means all intellectual property rights of any kind or
nature, including all Trademarks; patents (including any registrations,
continuations, continuations in part, renewals, reissues and applications for
any of the foregoing); copyrights and copyrightable subject matter (including
any registrations and applications for any of the foregoing); Software; and
Trade Secrets.
“Inventory” means all consumables, materials, supplies, work in process, spare
parts, operating chemicals and catalysts, and other inventories that are solely
related to, or solely used for, the operation of any SMR Facility.
“Judgments” means any judgments, injunctions, orders, writs, rulings or awards
of any court or other judicial authority or any Governmental Authority of
competent jurisdiction.




5

--------------------------------------------------------------------------------




“Knowledge” or “knowledge” means, with respect to Seller, actual knowledge of
those persons listed in part A of Section 1.01 of the Seller Disclosure
Schedule, and with respect to Purchaser, actual knowledge of those persons
listed in part A of Section 1.01 of the Purchaser Disclosure Schedule, in each
case after having made due inquiry of those persons in the respective
organizations having responsibility in the areas of the matters covered by this
Agreement which are indicated to be to such party’s knowledge.
“Laws” means any supernational, regional, federal, state, local or foreign law,
statute, code, ordinance, rule, regulation, order or decree.
“Liability” means any liability or obligation of any nature, whether known or
unknown, accrued, absolute, contingent or otherwise, and whether due or to
become due relating to or arising out of the ownership or operation of the
Transferred Assets.
“Liens” means any and all liens, mortgages, charges, pledges, security
interests, or other encumbrances of any nature whatsoever.
“Martinez Easement Agreement” means the easement agreement between Martinez
Refining and Purchaser substantially in the form attached as Exhibit B.
“Martinez Easement Area” means that portion of the Martinez Site in which
Martinez Refining will grant to Purchaser an easement pursuant to the Martinez
Easement Agreement.
“Martinez Refining” has the meaning set forth in the Preamble.
“Martinez Site” means the parcel of land owned by Martinez Refining at 3485
Pancheco Boulevard in the City of Martinez, County of Contra Costa, State of
California on which the Martinez SMRs, certain facilities of third parties and
Martinez Refining’s other facilities and improvements are located.
“Martinez SMR-1 Liability” has the meaning set forth in Section 9.06(a)(v)(2).
“Martinez SMR-2 Liability” has the meaning set forth in Section 9.06(a)(v)(3).
“Martinez SMRs” means the SMRs with respective estimated capacities of 42 mmscfd
and 60 mmscfd of hydrogen and all other appurtenances solely related thereto as
more particularly described in Section 2.01(a)(i) of the Seller Disclosure
Schedule located at the Martinez Site.
“Material Adverse Effect” means a change, event, development, circumstance or
condition, that has or would reasonably be expected to have a material adverse
effect on (i) the Transferred Assets or the ownership and operation of the
Transferred Assets, taken as a whole, or (ii) on the ability of any member of
the Seller Group (including the Selling Subsidiaries) to consummate the
transactions contemplated hereby or, if a party to this Agreement or any Other
Transaction Document executed on the Closing Date, to perform any of its
respective obligations hereunder or thereunder; provided that with respect to
clause (i) above in no event shall any of the following be taken into account in
determining whether a material adverse effect occurred: any change, event,
development, circumstance or condition involving  (a) conditions generally
affecting the refining industry in the




6

--------------------------------------------------------------------------------




United States, (other than any such change arising out of any proposed or
adopted legislation or other adopted Laws, or any other proposal or enactment by
any Governmental Authority), (b) general economic or political conditions, (c)
any changes in financial, banking or securities markets in general, and any
decline in the price of any security index or market index or any change in
prevailing interest rates, (d) any action taken (or omitted to be taken) with
the consent of or at the request of the Purchaser, (e) any changes in applicable
Laws or accounting rules (including GAAP), (f) any natural or man-made disaster,
acts of God, terrorism, war (whether or not declared), epidemic, pandemic
(including changes resulting from any spread of COVID-19), (g) any failure by
Seller or any of its Affiliates (including the Selling Subsidiaries) to meet any
internal or external projections, forecasts or revenue or earnings predictions
(provided that the underlying causes of any such failure (subject to the other
provisions of this definition) shall not be excluded) ; provided, further,
however that in the case of clause (a), (b), (c), (e) and (f) any such change,
event, development, circumstances or condition does not affect the Transferred
Assets or the ownership and operation of the Transferred Assets to a materially
greater extent relative to other participants in the refining industry in the
United States.
“mmscfd” means a million standard cubic feet per day.
“Notice Date” has the meaning specified in Section 10.14(a).
“New York Courts” has the meaning specified in Section 10.15(a).
“Other Transaction Documents” means the Easement Agreements, the Related
Agreements, the Supply Agreements and the Transition Services Agreement.
“PBF Energy” means PBF Energy Inc., a Delaware corporation.
“PBF Parents” has the meaning specified in Section 3.01.
“PBFH” has the meaning specified in Section 3.01.
“Permits” means all permits, authorizations, approvals, registrations, licenses,
certificates, variances and similar rights granted by or obtained from any
Governmental Authority.
“Permitted Liens” means (i) Liens created by Purchaser, (ii) Liens for or in
respect of current Taxes not yet due and payable, (iii) Liens for or in respect
of impositions, assessments, fees, water and sewer rents and other governmental
charges levied, assessed or imposed against the Transferred Assets which are not
yet due and payable, or due but not yet delinquent, or which are being contested
in good faith by appropriate proceedings (for which the Seller Parties shall, if
such proceedings are underway, remain responsible as Excluded Liabilities), (iv)
utility agreements, rights-of-way, covenants, consents, reservations,
encroachments, variations and other similar rights, in each case, granted in the
ordinary course of business or Liens that do not materially and adversely affect
or impair the continued ordinary course use of any portion of the Easement Area
or ownership or operation of the Transferred Assets, and (v) mechanics’,
carriers’, workmen’s, repairmen’s or other like Liens levied, assessed or
imposed against the Transferred Assets that arise or are incurred in the
ordinary course of business and do not have a Material Adverse Effect or
materially and adversely affect or impair the ownership or operation of the
Transferred Assets. For the avoidance of doubt,




7

--------------------------------------------------------------------------------




the term “Permitted Liens” does not include (Y) mortgages, deeds of trust or
other security interests evidencing indebtedness for borrowed money or other
monetary obligations (but excluding trade payables) or (Z) material ground or
underlying leases.
“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or other entity or organization.
“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and the portion of any Straddle Period beginning after the Closing Date.
“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and the portion of any Straddle Period ending on the Closing Date.
“Proceeding” means any action, suit, demand, claim, legal or administrative
proceeding or any arbitration or other alternative dispute resolution
proceeding, hearing or investigation.
“Purchase Price” has the meaning specified in Section 2.03(a).
“Purchaser” has the meaning specified in the Preamble.
“Purchaser De Minimis Amount” has the meaning set forth in Section 9.06(b)(i).
“Purchaser Deductible Amount” has the meaning set forth in Section 9.06(b)(ii).
“Purchaser Disclosure Schedule” means the disclosure schedules delivered by
Purchaser to Seller concurrently with the execution of this Agreement.
“Purchaser Indemnified Party” means Purchaser, Purchaser’s Affiliates,
directors, officers, shareholders, attorneys, accountants, agents and employees,
and their respective heirs, successors and assigns.
“Related Agreements” means the Bill of Sale, Assignment and Assumption
Agreements, Seller Group Release Agreement and the Seller Parent Guarantee
Agreement.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, exposing, leaching, dumping, or disposing into
or affecting the environment or affecting human health.
“Representatives” has the meaning specified in Section 5.07(a).
“Restricted Information” has the meaning specified in Section 5.07(a).
“Sale Transaction” has the meaning specified in the Recitals.
“Seller” has the meaning specified in the Preamble.
“Seller De Minimis Amount” has the meaning set forth in Section 9.06(a)(i).




8

--------------------------------------------------------------------------------




“Seller Deductible Amount” has the meaning set forth in Section 9.06(a)(ii).
“Seller Disclosure Schedule” has the meaning specified in Article III.
“Seller Group” means PBF Energy, PBF Energy Company LLC, a Delaware limited
liability company, Seller and each Selling Subsidiary.
“Seller Group Release” means that certain release executed by Seller, each
Selling Subsidiary, PBF Western Region LLC and PBF Energy Company LLC in the
form of Exhibit D.
“Seller Indemnified Party” means Seller, each of Seller’s Subsidiaries, and each
of their respective Affiliates, directors, officers, shareholders, attorneys,
accountants, agents and employees, and their respective heirs, successors and
assigns.
“Seller Indemnifying Party” has the meaning specified in Section 9.01(a).
“Seller Indemnifying Parties” has the meaning specified in Section 9.01(a).
“Seller Parent Guarantee Agreement” means the Guarantee Agreement among PBF
Energy Inc., PBF Energy Company LLC and Purchaser dated as of the date hereof.
“Seller Party” means any of the Seller or any Selling Subsidiary, and “Seller
Parties” means, collectively, Seller and the Selling Subsidiaries.
“Seller Plan” means any Benefit Plan that is maintained, sponsored or
contributed to, or required to be contributed to, by Seller or any of its ERISA
Affiliates for the benefit of any SMR Employee or with respect to which Seller
or any of its ERISA Affiliates has any Liability with respect to any SMR
Employee that would, unless terminated by Seller (or by operation of law),
continue to apply to any SMR Employee following the Hire Date or would cause a
Liability that would be an Assumed Liability hereunder.
“Selling Subsidiaries” and “Selling Subsidiary” have the meaning specified in
the Preamble.
“SMR” has the meaning specified in the Recitals.
“SMR Employees” means those current employees of Seller and its Affiliates who
currently provide or within the last twelve (12) months provided services to the
operation or maintenance of the Transferred Assets.
“SMR Facilities” means the Delaware City SMR, the Martinez SMRs and the Torrance
SMRs, and, in each case, the facilities and appurtenances solely related
thereto.
“Software” means any and all (a) computer programs, including any and all
software implementation of algorithms, models and methodologies, whether in
source code or object code; (b) databases and compilations of information, data
and of visual characteristics and designs, including any and all lists of
information and data and collections of information and data and visual




9

--------------------------------------------------------------------------------




characteristics and designs; and (c) all documentation, including user manuals
and training materials, relating to any of the foregoing described in clause (a)
or (b) immediately above.
“Straddle Period” means any taxable period beginning on or prior to and ending
after the Closing Date.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other organization, whether incorporated or
unincorporated, which is controlled by such Person, directly or indirectly, or
which is consolidated with such Person for financial reporting purposes.
“Supply Agreements” means the supply agreements required to be negotiated and
entered by each of the Selling Subsidiaries and Purchaser or their respective
Affiliates following the Closing pursuant to both Section 5.09(b) and Section
5.8 of the Transition Services Agreement, which Supply Agreements shall have the
economic and other terms set forth in Schedule 5.09(b), and subject to the terms
and conditions agreed by the parties thereto shall provide the Selling
Subsidiaries the exclusive right to purchase all hydrogen, steam and co-products
generated by the SMR Facilities).
“Tax” means (a) any and all taxes of any kind (together with any and all
interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed, assessed, or collected by or under the authority of
any Governmental Authority, including any income, franchise, windfall, or other
profits, gross receipts, property, capital gains, sales, use, capital stock,
payroll, employment, social security, workers’ compensation, unemployment
compensation, or net worth taxes and taxes in the nature of an excise tax,
withholding tax, ad valorem tax, business tax, transfer tax, stamp tax,
estimated tax, surtax or value added tax and (b) any liability for amounts
described in clause (a) of another Person as a result of being a member of an
affiliated, consolidated, combined or unitary group for any period, as a result
of transferee liability, by Law, by Contract or otherwise.
“Tax Claim” has the meaning set forth in Section 7.03(a).
“Tax Return” means any return, report, declaration, statement or other document
filed or required to be filed with any Governmental Authority related to Taxes,
including any amendments or attachments thereto, and including any information
return, claim for refund or declaration of estimated Tax.
“Third Party Claim” has the meaning specified in Section 9.04(a).
“Torrance Easement Agreement” means the easement agreement between Torrance
Refining and Purchaser substantially in the form attached as Exhibit B.
“Torrance Easement Area” means that portion of the Torrance Site in which
Torrance Refining will grant to Purchaser an easement pursuant to the Torrance
Easement Agreement.
“Torrance Refining” has the meaning set forth in the Preamble.
“Torrance Site” means the parcel of land owned by Torrance Refining at 3700 West
190th Street in the City of Torrance, County of Los Angeles, State of California
on which the Torrance




10

--------------------------------------------------------------------------------




SMRs, certain facilities of third parties and Torrance Refining’s other
facilities and improvements are located.
“Torrance SMR-1 Liability” has the meaning set forth in Section 9.06(a)(v)(4).
“Torrance SMR-2 Liability” has the meaning set forth in Section 9.06(a)(v)(5).
“Torrance SMRs” means the SMRs, with respective estimated capacities of 40
mmscfd and 98 mmscfd of hydrogen, and all other appurtenances solely related
thereto as more particularly described in Section 2.01(a)(i) of the Seller
Disclosure Schedule located at the Torrance Site.
“Trademarks” means all trademarks, service marks, trade names, Internet domain
names, designs, logos, slogans and general intangibles of like nature, together
with all goodwill, registrations and applications for the foregoing.
“Trade Secrets” means trade secrets and all other confidential or proprietary
information, inventions, ideas, technology, data, know-how, processes, formulae,
algorithms, models, and methodologies.
“Transfer Taxes” means all transfer, documentary, sales, use, and other similar
Taxes, including all penalties, surcharges, charges, interest and additions
thereto. For the avoidance of doubt, “Transfer Taxes” shall not include any
Income Taxes.
“Transferred Assets” has the meaning specified in Section 2.01(a).
“Transition Services” means the services provided under the Transition Services
Agreement.
“Transition Services Agreement” means the Transition Services Agreement,
substantially the form of Exhibit C to be entered into at the Closing, as the
same may be amended or supplemented from time to time in accordance with the
terms thereof.
“Treasury Regulations” means the regulations promulgated under the Code.
“United States” means the United States of America, its territories and
possessions, any state of the United States, and the District of Columbia.
Section 1.02Other Definitional Provisions.
(a)Any reference to an Article, Section or Annex is a reference to an Article or
Section of, or an Annex to, this Agreement.
(b)Terms defined in the singular shall have a comparable meaning when used in
the plural, and vice versa.
(c)The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”




11

--------------------------------------------------------------------------------




(d)The terms “dollars” and “$” (whether or not so indicated) mean United States
dollars.
(e)The phrases “the date of this Agreement”, “the date hereof” and terms of
similar import, unless the context otherwise requires, shall be deemed to refer
to April 17, 2020.
(f)References to a Person are also to its permitted successors and permitted
assigns.
(g)Unless otherwise expressly provided, the words “hereof”, “herein” and
“hereunder” and words to similar import shall refer to this Agreement as a whole
and not to any particular provision to this Agreement.
(h)Whenever a provision of this Agreement provides that an action is to be
effected as of, on, or by a certain date, and such date is not a Business Day,
this Agreement shall be read so that such action is required to be effected as
of, on, or by (as applicable) the next succeeding Business Day.
ARTICLE II
TRANSFER OF ASSETS AND LIABILITIES
Section 2.01Purchase and Sale of Transferred Assets.
(a)Upon the terms and subject to the conditions of this Agreement, at the
Closing, Seller and each Selling Subsidiary shall, and Seller shall cause its
Subsidiaries (including the Selling Subsidiaries) to, sell, transfer, convey,
assign and deliver to Purchaser and/or one or more wholly-owned Affiliates of
Purchaser (as designated by Purchaser), and Purchaser shall, and shall cause any
such designated Affiliate to, purchase, acquire and accept from Seller and its
Subsidiaries all of Seller’s and its Subsidiaries’ right, title and interest in,
to and under all of following assets (collectively, the “Transferred Assets”),
free and clear of any and all Liens (other than Permitted Liens and as set forth
in Section 2.01(a) of the Seller Disclosure Schedules):
(i)the SMR Facilities, including those assets set forth in Section 2.01(a)(i) of
the Seller Disclosure Schedules;
(ii)all tangible personal property, including machinery, mobile and immobile
equipment, furniture, furnishings, vehicles, tools, tooling, dies, stores,
parts, supplies, computers and other tangible personal property, that is solely
relating to, or solely used for, the conduct, operation or ownership of the SMR
Facilities or other Transferred Assets (whether located on the Easement Area or
elsewhere), except for those assets set forth in Section 2.01(b)(xvii) of the
Seller Disclosure Schedule;  
(iii)the Inventory;
(iv)all Books and Records, provided that (A) such Books and Records shall be
delivered in accordance with the Transition Services Agreement and (B) Seller
may




12

--------------------------------------------------------------------------------




retain one or more copies of any such Books and Records to the extent necessary
for tax or accounting purposes or in connection with (x) Excluded Liabilities
and (y) as set forth in Section 2.01(a)(iv) of the Seller Disclosure Schedule;
provided, further, that such retained copies shall be subject to Section 5.07;
(v)all rights, privileges, claims, demands, chooses in action, prepayments,
deposits, refunds, claims in bankruptcy, indemnification agreements with, and
indemnification rights against, third parties, warranty claims (to the extent
transferable), offsets and other claims, in each case, if any, solely relating
to the ownership or operation of, or solely used for, the ownership or operation
of the SMR Facilities or the Transferred Assets, but excluding (x) any of the
foregoing that solely relate to any Excluded Liabilities, (y) any claim for
reimbursement under insurance policies for losses or damages suffered or
incurred with respect to any Transferred Assets prior to the Closing Date and
(z) those referred to in Section 2.01(b)(xvii) of the Seller Disclosure
Schedule;
(vi)to the extent transferable, all Permits held by Seller or any of its
Affiliates that are used solely for the lawful ownership or operation of the SMR
Facilities or other Transferred Assets or are listed in Section 2.01(a)(vi) of
the Seller Disclosure Schedule; and
(vii)prepaid advances and other prepaid expenses and deposits solely related to
the SMR Facilities or other Transferred Assets, if any.
(b)The Transferred Assets shall exclude, and Seller shall not sell, transfer or
assign, the following assets of Seller and its Subsidiaries (the “Excluded
Assets”):
(i)cash, cash equivalents and other short-term investments;
(ii)any insurance policies or insurance coverage (or assumed coverage) relating
to the Transferred Assets;
(iii)any rights pursuant to any agreement or contract between Seller and any of
its Subsidiaries, unless otherwise listed in Section 2.01(a) of the Seller
Disclosure Schedule;
(iv)all intercompany receivables and payables with Seller or its Subsidiaries;
(v)any interest in or right to any refund of Taxes relating to the Transferred
Assets, the operation thereof or the Assumed Liabilities for, or applicable to,
any Pre-Closing Tax Period;
(vi)all Tax Returns of any member of the Seller Group;
(vii)any Books and Records that Seller is required by law to retain, so long as
Seller delivers at least one copy thereof to Purchaser;




13

--------------------------------------------------------------------------------




(viii)any rights of Seller or any of its Subsidiaries under this Agreement or
the Other Transaction Documents;
(ix)all rights with respect to claims or legal proceedings that are not
Transferred Assets pursuant to Section 2.01(a);
(x)any assets related to any Seller Plan;
(xi)all CBAs;
(xii)all Common Spare Parts;
(xiii)the shares of ownership or other ownership interests in any Subsidiary of
Seller;
(xiv)all rights, privileges, claims, demands, choses in action, prepayments,
deposits, refunds, claims in bankruptcy, indemnification agreements with, and
indemnification rights against, third parties, warranty claims, offsets and
other rights and claims that are not Transferred Assets pursuant to
Section 2.01(a);
(xv)the Confidentiality Agreement;
(xvi)Excluded Inventory; and
(xvii)any other asset of Seller, the Selling Subsidiaries or any other member of
Seller Group that is not a Transferred Asset, including the other assets and
properties set forth in Section 2.01(b)(xvii) of the Seller Disclosure Schedule.
(c)For the avoidance of doubt, Purchaser is not purchasing, and Seller is not
selling or assigning hereunder, any Excluded Asset. Pursuant to the terms and
subject to the conditions of the Other Transaction Documents, the Seller Parties
will provide Purchaser and its Affiliates certain access and use rights with
respect to certain Excluded Assets solely as set forth therein.
Section 2.02Assumption of Liabilities.
(a)Upon the terms and subject to the conditions of this Agreement, at the
Closing, Purchaser agrees to assume and to pay, discharge or perform when due,
and shall assume pursuant to the Bill of Sale, Assignment and Assumption
Agreements, the following Liabilities relating to the Transferred Assets (the
“Assumed Liabilities”); provided that “Assumed Liabilities” shall not include
any such Liability to the extent Seller or any of its Affiliates is responsible
pursuant to the terms of this Agreement or any Other Transaction Document:
(i)all obligations or Liabilities (including for occupational health hazards
that arise out of conditions or circumstances that first occur or commence after
the Closing) arising from or relating (other than obligations and Liabilities
that arise directly




14

--------------------------------------------------------------------------------




as a result of the Closing, which shall constitute Excluded Liabilities) to the
ownership or operation of the Transferred Assets from and after the Closing;
(ii)all Liabilities of Seller or any of its Subsidiaries (including the Selling
Subsidiaries) under any Permit constituting a Transferred Asset to the extent
arising from and after the Closing (other than (x) any noncompliance arising
from any Permit or Permit application errors at or prior to Closing or (y)
obligations and Liabilities that arise directly as a result of the Closing, each
of which shall constitute an Excluded Liability);
(iii)any Taxes imposed with respect to the Transferred Assets that are
attributable to a Post-Closing Tax Period (subject to the terms, as applicable,
of the Other Transaction Documents);
(iv)any Transfer Taxes to be paid by Purchaser pursuant to Section 7.01;
(v)Liabilities relating to the employment or termination of employment of any
SMR Employee by Purchaser or an Affiliate thereof from and after the Hire Date
(including any such liability imposed by a Governmental Authority), other than
any Liabilities arising under or in respect of any CBA (the “Assumed Employee
Liabilities”); and
(vi)all obligations, liabilities, commitments, responsibilities, expenses or
damages arising with respect to any Environmental Claim or under any
Environmental Law to the extent arising from Purchaser’s operation of the
Transferred Assets from and after the Closing, but excluding any such
obligations, liabilities, commitments, responsibilities, expenses or damages
arising from the Transition Services provided under the Transition Services
Agreement.
(b)Purchaser has not agreed to pay or discharge, shall not be required to assume
or be responsible for, and shall not have any liability or obligation, direct or
indirect, absolute or contingent, of any nature, of Seller, any of its
Affiliates (including any Selling Subsidiary), or any other Person or relating
to the Transferred Assets, the assumption of which by Purchaser is not expressly
provided for in this Agreement. Without limiting the foregoing, Purchaser shall
not assume under this Agreement, there shall be excluded from the Assumed
Liabilities and Seller and its Subsidiaries shall retain responsibility for, pay
and discharge, the following (the “Excluded Liabilities”):
(i)all obligations of Seller or any Affiliate of Seller to Seller or any
Affiliate of Seller;
(ii)liabilities for Excluded Taxes;
(iii)any Transfer Taxes to be paid by Seller pursuant to Section 7.01;
(iv)other than the Assumed Employees Liabilities, all Liabilities (x) relating
to the employment prior to the Hire Date or termination of employment of any




15

--------------------------------------------------------------------------------




employees, former employees or independent contractors of Seller or any of its
Affiliates, (y) related to any Seller Plan or (z) arising from or in respect of
any CBA, in each case, whenever arising, including any Liability imposed on
Purchaser or an Affiliate thereof by a Governmental Authority or any other
Person or resulting from successor liability or similar concepts;
(v)all obligations, liabilities, commitments, responsibilities, expenses or
damages arising with respect to any Environmental Claim or under any
Environmental Law, to the extent arising directly as a result of or prior to the
Closing;
(vi)all obligations or liabilities (other than those covered in
Section 2.02(b)(v)) to the extent arising, whether before, on or after, the
Closing Date, out of, or in connection with, the Excluded Assets; and
(vii)all obligations or liabilities arising out of the operation or ownership of
the Transferred Assets, to the extent arising directly as a result of or prior
to the Closing.
Section 2.03Consideration.
(a)The purchase price for the sale, conveyance, assignment, transfer and
delivery of the Transferred Assets, shall be U.S. $530,000,000 (the “Purchase
Price”), plus the assumption of the Assumed Liabilities in accordance with
Section 2.02(a). The Purchase Price shall be paid to the Selling Subsidiaries as
follows:
(i)to Delaware City Refining seventy-five million seven hundred ninety thousand
dollars ($75,790,000) for the Transferred Assets located on or principally
related to the Delaware City Site, including all Delaware City Refining’s
Transferred Assets, such amount to be paid to or as directed by Delaware City
Refining pursuant to Section 2.03(b);
(ii)to Martinez Refining one hundred ninety-two million nine hundred twenty
thousand dollars ($192,920,000) for the Transferred Assets located on or
principally related to the Martinez Site, including all Martinez Refining’s
Transferred Assets, such amount to be paid to or as directed by Martinez
Refining pursuant to Section 2.03(b); and
(iii)to Torrance Refining two hundred sixty-one million two hundred ninety
thousand dollars ($261,290,000) for the Transferred Assets located on or
principally related to the Torrance Site, including all Torrance Refining’s
Transferred Assets, such amount to be paid to or as directed by Torrance
Refining pursuant to Section 2.03(b).
(b)Each of Delaware City Refining, Martinez Refining and Torrance Refining
hereby directs the Purchaser to make payments of their respective portions of
the Purchase Price as provided in Section 2.03(a) to Seller pursuant to Section
2.07(a) for such Selling Subsidiary’s benefit at Closing.
Section 2.04Withholding. Purchaser shall be entitled to deduct and withhold from
any amounts otherwise payable hereunder such amounts as are required to be
deducted or withheld from




16

--------------------------------------------------------------------------------




such amounts under the Code, the Treasury Regulations or any provision of any
Tax Law (including any state, local or foreign Tax Law). Purchaser shall take
all actions that may be necessary to ensure that any such amounts so withheld
are promptly and properly remitted to the appropriate Governmental Authority and
shall reasonably cooperate with Seller to minimize such amounts subject to
applicable law. Any amounts so deducted and withheld shall be treated for all
purposes hereof as having been paid to the Person in respect of whom such
deduction and withholding was made.
Section 2.05The Closing. Unless otherwise mutually agreed, the Closing will take
place at 12:00 p.m., Houston time, either (i) through the electronic exchange of
closing deliverables and related items to be delivered at Closing or (ii) at the
offices of Skadden, Arps, Slate, Meagher & Flom LLP, 1000 Louisiana, Suite 6800,
Houston, Texas 77002, on the first Business Day following the satisfaction or
waiver of the conditions to Closing set forth in Article VI (excluding
conditions that, by their nature, cannot be satisfied until the Closing Date,
but subject to the satisfaction or waiver of those conditions), or at such other
place, time or date as Seller and Purchaser may agree.
Section 2.06Deliveries by Seller. At the Closing, Seller will deliver or cause
to be delivered to Purchaser the following:
(a)a copy of each of Bill of Sale, Assignment and Assumption Agreements, duly
executed by the Seller Parties;
(b)a copy of each of the Easement Agreements, duly executed by each of the
applicable Selling Subsidiaries, with authorization to record the same in the
applicable recorder’s office;
(c)a copy of the duly executed Transition Services Agreement;
(d)a certificate duly executed and completed by each Seller Party, or if any
such Seller Party is treated as an entity disregarded as separate from its owner
for U.S. federal income tax purposes, such Seller Party’s owner, that satisfies
the requirements of Treasury Regulation Section 1.1445-2(b)(2) certifying that
such Seller Party or such Seller Party’s owner, as applicable, is not a “foreign
person” as defined in Section 1445(f) of the Code;
(e)a copy of the opinion as provided for in Section 6.03(d); and
(f)(i) a copy of resolutions duly adopted by the appropriate governing body of
each Seller Party approving this Agreement and the execution and delivery of
this Agreement and any agreements contemplated herein, (ii) the operating
agreements for each Seller Party and (iii) certificates from the Secretary of
State of Delaware stating that each Seller Party is in good standing in such
jurisdiction.
Section 2.07Deliveries by Purchaser. At the Closing, Purchaser will deliver or
cause to be delivered to Seller the following:




17

--------------------------------------------------------------------------------




(a)same day funds (in U.S. dollars) by wire transfer in an amount equal to the
Purchase Price to an account or accounts specified by Seller at least one
Business Day prior to the Closing;
(b)a duly executed copy of each Bill of Sale, Assignment and Assumption
Agreements;
(c)a duly executed copy of each of the Easement Agreements;
(d)a duly executed copy of the Transition Services Agreement; and
(e)to the extent necessary or appropriate, other documents delivered by Seller
or any Selling Subsidiary pursuant to Section 2.06 duly executed by Purchaser
(or, as applicable, its designee) and all such other deeds and instruments of
transfer as, in the reasonable opinion of Seller, shall be necessary for
Purchaser to assume the Assumed Liabilities in accordance with this Agreement.
Section 2.08Prorations as of Closing. Seller and Purchaser agree that, except as
otherwise provided in the Other Transaction Documents, all of the items listed
below relating to the Transferred Assets will be prorated as of the Closing Date
on a per diem basis, with Seller and its Subsidiaries liable to the extent such
items relate to any time period up to and including the Closing Date, and
Purchaser liable to the extent such items relate to periods subsequent to the
Closing Date: (i) personal property, real property, ad valorem, occupancy and
water taxes, if any, on or with respect to the Transferred Assets; (ii) the
amount of any Permit, license or registration fees with respect to any Permits,
licenses or registrations which are being assigned or transferred hereunder; and
(iii) all other items which are normally prorated in connection with similar
transactions; provided, however, that notwithstanding anything herein to the
contrary, prepaid patent maintenance fees and lump sum royalties under any
patent or technology licenses shall not be pro-rated, it being understood and
agreed that Purchaser shall have no obligation to reimburse Seller or any of its
Affiliates for any such items. Seller and Purchaser agree to furnish the other
with such documents and other records as a party reasonably requests in order to
confirm all adjustment and proration calculations made. The amount due to a
party as a result of such proration being paid to the other party shall be part
of the calculation of the Purchase Price.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER PARTIES
Except as specifically disclosed in the disclosure schedules (the “Seller
Disclosure Schedule”) delivered by Seller to Purchaser concurrently with the
execution of this Agreement (provided, however, that disclosure in the Seller
Disclosure Schedule of an exception to any representation or warranty set forth
in any section of this Article III shall not be effective unless such exception
is specifically set forth in the correspondingly enumerated section of the
Seller Disclosure Schedule), Seller, on behalf of itself and the Selling
Subsidiaries, represents and warrants to Purchaser as follows:




18

--------------------------------------------------------------------------------




Section 3.01Organization and Good Standing. Each of each Seller Party, PBF
Energy and PBF Energy Company LLC (“PBFH”, and together with PBF Energy, the
“PBF Parents”) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to carry on its business as it is now being conducted and to own or
lease and operate the Transferred Assets as and in the places where now
conducted, owned, leased or operated. Each Seller Party is duly licensed or
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction where the ownership or operation of the Transferred Assets or
the conduct of its business requires such qualification, except where the
failure to be so qualified or licensed or in good standing, as the case may be,
would not, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect.
Section 3.02Authorization.
(a)Each Seller Party has the requisite corporate power and authority to execute
and deliver this Agreement and the Other Transaction Documents to which it is a
party and to perform its obligations under this Agreement and the Other
Transaction Documents. The execution, delivery and performance of this Agreement
and each of the Other Transaction Documents to which it is a party has been duly
and validly authorized by all necessary corporate action of each Seller Party,
and no additional authorization on the part of any Seller Party is necessary in
connection with the execution, delivery and performance by it of this Agreement
and each of the Other Transaction Documents to which it is a party.
(b)Each applicable member of Seller Group has the requisite organizational power
and authority to execute and deliver each of the Other Transaction Documents to
which it is or will be a party and to perform its obligations thereunder. The
execution, delivery and performance of each of the Other Transaction Documents
to which such member of Seller Group is or will be a party has been duly and
validly authorized by all necessary organizational action of such member of
Seller Group, and no additional authorization on the part of such member of
Seller Group is necessary in connection with the execution, delivery and
performance by it of each of the Other Transaction Documents to which it is or
will be a party.
Section 3.03Binding Effect.
(a)This Agreement has been, and at the Closing each of the Other Transaction
Documents to which Seller or any other member of Seller Group (including the
Selling Subsidiaries) is or will be a party will have been, duly executed and
delivered by such member of Seller Group and this Agreement is, and at the
Closing each of the Other Transaction Documents to which any member of Seller
Group is or will be a party will be, a legal, valid and binding obligation of
such Seller Party or respective Affiliate, enforceable against such Seller Party
in accordance with its respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.
Section 3.04No Violations. The execution, delivery and performance by each
member of the Seller Group of this Agreement and by each member of the Seller
Group of the Other




19

--------------------------------------------------------------------------------




Transaction Documents to which it is or will be a party, and the consummation by
each member of the Seller Group of the transactions contemplated by this
Agreement and the Other Transaction Documents, do not and will not violate any
provision of the certificate of incorporation, by-laws or similar governing
documents of Seller or any other member of Seller Group, violate any Law, Permit
or Judgment applicable to Seller or any other member of Seller Group, or any of
their respective properties or assets, or (y) conflict with, result in a
violation or breach of, or constitute (with or without notice or lapse of time
or both) a default under, or give rise to any right of termination, cancellation
or acceleration of any obligation of Seller (in respect of the Transferred
Assets) or any other member of Seller Group under any of the terms, conditions
or provisions of any material Contract to which any member of the Seller Group
is a party or by which any of their respective assets are bound or affected or
any CBA, except such conflicts, violations, breaches, defaults, terminations,
cancellations and accelerations which would not have, individually or in the
aggregate, or would not reasonably be expected to have a Material Adverse
Effect.
Section 3.05Consents and Approvals. Except as specifically set forth in
Sections 3.05 or 3.09 of the Seller Disclosure Schedule, no Consent is required
to be obtained by Seller or any other member of Seller Group from, and no notice
or filing is required to be given by any member of Seller Group to or made by
any member of Seller Group with, any Governmental Authority in connection with
the execution, delivery and performance by any member of Seller Group of this
Agreement and each of the Other Transaction Documents to which it is or will be
a party, other than in all cases where the failure to obtain such Consent or to
give or make such notice or filing, individually or in the aggregate, have not
had and would not reasonably be expected to have a Material Adverse Effect.
Section 3.06Title to Transferred Assets and Rights.
(a)At Closing, Seller and the Selling Subsidiaries will convey, and cause to be
conveyed to Purchaser good title to all the Transferred Assets, free and clear
of any and all Liens, except for Permitted Liens.
(b)The Transferred Assets, in conjunction with the rights, goods and services
granted, transferred or to be performed by Seller and its Subsidiaries pursuant
to this Agreement and the Other Transaction Documents constitute all of the
property, real and personal, tangible and intangible, necessary for the
ownership and operation of the Transferred Assets as presently being operated in
all material respects, except (i) for Environmental Permits and (ii) those
Permits set forth on Section 3.06(b) of the Seller Disclosure Schedule.
Section 3.07Absence of Change; Other Matters.
(a)Except as disclosed in Section 3.07 of the Seller Disclosure Schedule, since
December 31, 2019, (i) the Transferred Assets have been operated in the ordinary
course in a manner consistent with past practice and (ii) there has not been a
Material Adverse Effect.
(b)Without limiting the foregoing, since December 31, 2019 and except as
expressly permitted by this Agreement or as set forth in Section 3.07 of the
Seller Disclosure Schedule, neither Seller or the Selling Subsidiaries has with
respect to the ownership and operation




20

--------------------------------------------------------------------------------




of the Transferred Assets taken any action that would require the consent of
Purchaser if taken on or following the date hereof in accordance with
Section 5.01(b).
(c)Each of the statements set forth in Section 3.07(c) of the Seller Disclosure
Schedule is true, complete and correct.
Section 3.08Litigation.
(a)There is no Proceeding pending or, to the Knowledge of Seller, threatened,
involving or affecting any of the Transferred Assets or the ownership and
operation of the Transferred Assets, other than those which, individually or in
the aggregate, has not had and would not reasonably be expected to have a
Material Adverse Effect. There is no Proceeding pending or, to Seller’s
Knowledge, threatened against Seller or any of the Selling Subsidiaries which
seeks to enjoin or obtain damages in respect of the consummation of the
transactions contemplated by this Agreement. Seller has made available to
Purchaser all complaints, answers, motions, responses and other material
documentation relating to any material pending Proceeding that would result in a
breach of this Section 3.08 if not appropriately disclosed in the Seller
Disclosure Schedule.
(b)None of the Transferred Assets are subject to any Judgment other than those
which, individually or in the aggregate, have not had and would not reasonably
be expected to have a Material Adverse Effect.
Section 3.09Compliance With Applicable Law. Except (i) as set forth in
Section 3.09 of the Seller Disclosure Schedule, (ii) for the Excluded Assets,
and (iii) for environmental matters which are covered in Section 3.10, with
respect to the ownership and operation of the Transferred Assets, Seller and the
Selling Subsidiaries have complied and are presently complying in all material
respects with all applicable Laws and Judgments, except for such failures to
comply which, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect. Seller and the Selling
Subsidiaries have all Permits necessary for the conduct of the ownership and
operation of the Transferred Assets as currently operated, other than those the
absence of which, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect, and there are no
Proceedings pending, or to the Knowledge of Seller, threatened which may result
in the revocation, termination, cancellation or suspension of any such Permit
except those that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect. Except for
noncompliance that, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect, none of Seller or any
of the Selling Subsidiaries has failed to comply with any applicable Law,
Judgment or Permit, with respect to the ownership and operation of the
Transferred Assets.
Section 3.10Environmental Matters. Other than with respect to any Excluded
Assets or any Excluded Liability or as set forth in Section 3.10 of the Seller
Disclosure Schedules:
(a)(i) The Transferred Assets are and have been operated in compliance with all
applicable Environmental Laws in all material respects (which compliance
includes, but is not limited to, the possession by such entities of all material
Environmental Permits, and material




21

--------------------------------------------------------------------------------




compliance with the terms and conditions thereof), (ii) neither Seller, any of
the Selling Subsidiaries or, to the Seller’s Knowledge, any of their respective
predecessors received any written communication during the past five (5) years
that remains unresolved and alleges that the Transferred Assets or the ownership
and operation of the Transferred Assets are not in material compliance with
Environmental Law, and (iii) to Seller's Knowledge, there are no circumstances
that would be reasonably expected to prevent or interfere with the continued
material compliance in the future.
(b)There is no Environmental Claim pending or, to the Knowledge of Seller
threatened against the Transferred Assets which would reasonably be expected to
be materially adverse to the Transferred Assets or impose any material Liability
obligation or restriction on the owner or operator thereof, and to Seller’s
Knowledge, there are no facts, conditions or circumstances that would be
reasonably expected to form the basis of such an Environmental Claim.
(c)To Seller’s Knowledge, there have been no Releases of Hazardous Materials on,
at, in or underneath any of the Easement Area.
(d)Seller provided to Purchaser all material assessments, reports, data, results
of investigations or audits or correspondence alleging any material liability
under, or non-compliance with, Environmental Laws that are in the possession of
Seller or the Selling Subsidiaries regarding environmental matters pertaining to
or environmental conditions related to or affecting the Easement Area,
Transferred Assets, or the compliance (or noncompliance) of the Transferred
Assets or the ownership and operation of the Transferred Assets under any
Environmental Laws, including any Releases or threatened Releases of Hazardous
Materials in connection with the Transferred Assets or the ownership and
operation of the Transferred Assets.
(e)The representations and warranties contained in this Section 3.10 shall be
the exclusive representations and warranties relating to environmental matters.
Section 3.11Brokers and Finders. There is no investment banker, broker, finder
or other intermediary which has been retained by or is authorized to act on
behalf of Seller or any Affiliate of Seller who might be entitled to any fee or
commission from Seller or any Affiliate of Seller in connection with the
transactions contemplated by this Agreement.
Section 3.12Condition of Transferred Assets. All of the tangible Transferred
Assets have been maintained in accordance with good industry practice in all
material respects and are in good operating condition and repair, ordinary wear,
tear and maintenance excepted, with no material significant defects to the
Knowledge of the Seller, and are suitable for the uses for which such
Transferred Assets were intended and for the use and operation of the
Transferred Assets after the Closing Date in substantially the same manner as
presently being used and operated in all material respects.
Section 3.13No Contracts. Other than Contracts the benefits of which will be
made available to Purchaser directly or indirectly through services provided
pursuant to the Transition Services Agreement and except as would not result in
a breach of Section 3.06(b), there are no Contracts relating to or necessary for
the ownership or operation of the Transferred Assets.
Section 3.14No Intellectual Property.




22

--------------------------------------------------------------------------------




(a)Other than Intellectual Property the benefits of which will be made available
to Purchaser, directly or indirectly, pursuant to the Transition Services
Agreement and except as would not result in a breach of Section 3.06(b), there
is no Intellectual Property relating to or necessary for the ownership and
operation of the Transferred Assets.
(b)The ownership and operation of the Transferred Assets as presently being
operated on the date hereof does not infringe, misappropriate or otherwise
violate (either directly or indirectly such as through contributory infringement
or inducement to infringe) any Intellectual Property, and there are no such
claims or suits pending or, to the Knowledge of Seller, threatened.
(c)With respect to the use of any computer hardware or Software in connection
with the ownership or operation of the Transferred Assets as of the date hereof,
(i) there are no material defects in such hardware or Software, including any
material error or omission in the processing of any transactions other than
defects which have been corrected and (ii) since December 31, 2019, there have
been no material security breaches, and there have been no material disruptions,
in any information technology systems used in connection with the ownership or
operation of the Transferred Assets, in each case except as would be reasonably
expected to have a Material Adverse Effect.
Section 3.15Benefit Plan. Except as would not reasonably be expected to result
in a Liability to Purchaser, no member of the Seller Group or any of their ERISA
Affiliates has, within the preceding six (6)-year period, maintained,
established, sponsored, participated in, contributed to, been required to
contribute to or had any liability in any respect of, any Benefit Plan which is
(i) a “defined benefit plan” as defined in Section 3(35) of ERISA, (ii) a
pension plan subject to the minimum funding standards of Section 302 of ERISA or
Section 412 of the Code, (iii) a “multiemployer plan,” as defined in Section
3(37) or 40001(a)(3) of ERISA, (iv) a “multiple employer plan,” as defined
within the meaning of Section 413 of the Code, or (v) a “multiple employer
welfare arrangement” within the meaning of Section 3(40) of ERISA. Except as
would not reasonably be expected to result in a Liability to Purchaser, none of
the members of the Seller Group or any of their ERISA Affiliates have any
Liability on behalf of any SMR Employee in respect of any plan subject to the
provisions of Section 302 or Title IV of ERISA or Section 412 of the Code.
Section 3.16Labor Matters.
(a)There is no actual (as of the date hereof) or, to the Knowledge of Seller,
threatened labor strike, material unfair labor practice charge, material
grievance or arbitration, material work slowdown or stoppage, lockout, material
picketing, material hand billing or other material labor dispute affecting the
operation of the Transferred Assets.
(b)Neither Seller nor any of the Selling Subsidiaries are party to or bound by a
CBA, the terms of which requires Seller or any Selling Subsidiary to assign to
Purchaser or any of its Affiliates, or Purchaser or any of its Affiliates to
assume from Seller or any Selling Subsidiary, any CBA or any portion or
provision thereof as a result of the transactions contemplated to be effected by
Seller or any Selling Subsidiary by this Agreement or any Other Transaction
Document.




23

--------------------------------------------------------------------------------




Section 3.17Taxes.
(a)All material Tax Returns required to have been filed by any member of the
Seller Group with respect to the Transferred Assets or the ownership and
operation of the Transferred Assets have been duly and timely filed, and such
Tax Returns are true, correct and complete in all material respects and were
prepared in accordance with applicable Laws.
(b)All material Taxes due and payable by any member of the Seller Group related
to the Transferred Assets or the operation thereof, whether or not shown to be
due on any Tax Return, have been timely paid in full.
(c)There are no Liens for Taxes on any of the Transferred Assets other than
Permitted Liens.
Section 3.18Real Property. As of the date hereof and the Closing Date:
(a)Seller or one of the Selling Subsidiaries has good and marketable fee title
in and to each Easement Area free and clear of all Liens, other than Permitted
Liens. Subject to the Easement Agreements and other than the Lessor’s Utilities
and Services (as defined in the Easement Agreements) and Permitted Liens, no
material access rights or utilities will reasonably be needed by Purchaser to
operate the Transferred Assets consistent with past practices, and, except for
the Easement Area, no real property interest shall be required for Purchaser to
legally station, operate, access, maintain, repair, replace and remove the SMR
Facilities or any other Transferred Asset in all material respects.
(b)No condemnation proceeding or proposed action or agreement for taking in lieu
of condemnation with respect to the Easement Area is pending or threatened.
(c)Neither Seller nor any of the Selling Subsidiaries received written notices
from any Governmental Authority stating or alleging that any improvements on the
Easement Area have not been constructed in compliance with law or are being
operated in violation of applicable law.
(d)The current use of the Easement Area by Seller or the Selling Subsidiaries
does not breach in any material respect any restrictive covenants or easements
of record, other unrecorded agreement or other material encumbrance affecting
any of the Easement Area.
(e)There are no outstanding options, rights of first offer or first negotiation
or rights of first refusal in favor of any Person to purchase the Easement Area
or any material portion thereof or material interest therein. The consummation
of the transactions contemplated by this Agreement will not give rise to any
Person having the right to acquire any of the Easement Area.
Section 3.19SMR Operation and Maintenance. Seller and the Selling Subsidiaries
have operated and maintained each of the SMRs in the ordinary course of business
in all material respects, in a manner that allows each SMR to run and perform
consistent with past practices, until the next planned maintenance outage for
each respective SMR Facility.




24

--------------------------------------------------------------------------------




Section 3.20No Other Representations or Warranties. Except for the
representations and warranties contained in this Article III, none of the Seller
Parties or any of their respective Affiliates makes any express or implied
representation or warranty under this Agreement with respect to the Seller
Parties, the Transferred Assets, or with respect to any other information
provided, or made available, to Purchaser or any of its Affiliates, agents or
representatives. None of the Seller Parties, its Affiliates or any other Person
will have or be subject to any liability or other obligation to Purchaser, its
Affiliates, agents or representatives or any Person under this Agreement
resulting from Purchaser’s use of, or the use by any of its Affiliates or
representatives of any such information, including information, documents,
projections, forecasts or other material made available to Purchaser, its
Affiliates or representatives in any “data rooms,” management presentations or
otherwise in connection with the transactions contemplated by this Agreement,
unless any such information is expressly and specifically included in a
representation or warranty contained in this Article III, of this
Agreement. Seller Parties and their Affiliates disclaim any and all other
representations and warranties, whether express or implied, under this
Agreement. Except as contained in this Agreement, neither the Seller Parties nor
any of their respective Affiliates makes any express or implied representation
or warranty under this Agreement with respect to Excluded Assets.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Except as specifically disclosed in the Purchaser Disclosure Schedule (provided,
however, that disclosure in the Purchaser Disclosure Schedule of an exception to
any representation or warranty set forth in any section of this Article IV shall
not be effective unless such exception is specifically set forth in the
correspondingly enumerated section of the Purchaser Disclosure Schedule),
Purchaser represents and warrants to Seller and Selling Subsidiaries as follows:
Section 4.01Organization. Purchaser is duly organized, validly existing and in
good standing under the laws of Delaware. Each Affiliate of Purchaser that is
party to any Other Transaction Document is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its formation.
Section 4.02Authorization. Purchaser and each Affiliate that is party to any
Other Transaction Document has the requisite power and authority to execute and
deliver this Agreement and the Other Transaction Documents, as applicable, and
to perform its obligations under this Agreement and the Other Transaction
Documents, as applicable. The execution, delivery and performance of this
Agreement and each of the Other Transaction Documents by Purchaser and its
applicable Affiliates have been duly and validly authorized by all necessary
action of Purchaser and such Affiliates and no additional authorization on the
part of Purchaser or any such Affiliate is necessary in connection with the
execution, delivery and performance by Purchaser or its applicable Affiliate of
this Agreement and each of the Other Transaction Documents.
Section 4.03Binding Effect. This Agreement and the Other Transaction Documents
have been duly executed and delivered by Purchaser and each applicable Affiliate
and this Agreement and each of the Other Transaction Documents are legal, valid
and binding obligations of Purchaser




25

--------------------------------------------------------------------------------




and such Affiliate, as applicable, and enforceable against Purchaser and such
Affiliate, as applicable, in accordance with their respective terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
Section 4.04No Violations. The execution, delivery and performance by Purchaser
of this Agreement and by Purchaser and its applicable Affiliates of each of the
Other Transaction Documents, and the consummation of the transactions
contemplated by this Agreement and the Other Transaction Documents, do not and
will not (i) violate any provision of the certificate of formation, limited
liability company agreement or other organizational documents of Purchaser and
such Affiliates, or (ii) (x) violate any Law, Permit or Judgment applicable to
Purchaser, its applicable Affiliates or any of their properties or assets, or
(y) conflict with, result in a violation or breach of, or constitute (with or
without notice or lapse of time or both) a default under, or give rise to any
right of termination, cancellation or acceleration of any obligation of
Purchaser or such Affiliates under any of the terms, conditions or provisions of
any material contract, except such conflicts, violations, breaches, defaults,
terminations, cancellations and accelerations which would not, individually or
in the aggregate, materially impair or materially delay the ability of Purchaser
to consummate the transactions contemplated by this Agreement.
Section 4.05Consents and Approvals. Except as specifically set forth in
Section 4.05 of the Purchaser Disclosure Schedule, no Consent is required to be
obtained by Purchaser or its Affiliates from, and no notice or filing is
required to be given by Purchaser or its Affiliates to or made by Purchaser or
its Affiliates with, any Governmental Authority in connection with the
execution, delivery and performance by Purchaser of this Agreement and by
Purchaser and its applicable Affiliates of each of the Other Transaction
Documents, other than in all cases where the failure to obtain such Consent or
to give or make such notice or filing would not materially impair Purchaser’s
ability to effect the Closing.
Section 4.06Brokers and Finders. There is no investment banker, broker, finder
or other intermediary which has been retained by or is authorized to act on
behalf of Purchaser or any Affiliate of Purchaser who might be entitled to any
fee or commission from Purchaser or any Affiliate of Purchaser in connection
with the transactions contemplated by this Agreement.
Section 4.07Financing. Purchaser has, as of the date hereof and as of the
Closing Date, available to it sufficient funds to enable it to consummate the
transactions contemplated by this Agreement.
Section 4.08Litigation. As of the date of this Agreement, there is no Proceeding
pending or, to Purchaser’s Knowledge, threatened against Purchaser or its
Affiliates (i) with respect to which there is a reasonable likelihood of a
determination which, individually or in the aggregate, would materially hinder
or impair the consummation of the transactions contemplated hereby or (ii) which
seeks to enjoin or obtain damages in respect of the consummation of the
transactions contemplated by this Agreement.




26

--------------------------------------------------------------------------------




Section 4.09Investigation by Purchaser. Purchaser has such knowledge and
experience in financial and business matters that it is capable of evaluating
its purchase of the Transferred Assets and of its assumption of the Assumed
Liabilities.
Section 4.10No Additional Representations; No Reliance. Purchaser acknowledges
and agrees that, except for the representations and warranties contained in
Article III, neither the Seller Parties nor any of their respective Affiliates
has made any express or implied representation or warranty under this Agreement
with respect to the Seller Parties, the Transferred Assets, or with respect to
any other information provided, or made available, to Purchaser or any of its
Affiliates, agents or representatives. Purchaser further acknowledges and agrees
that (a) none of the Seller Parties, its Affiliates or any other Person will
have or be subject to any liability or other obligation to Purchaser, its
Affiliates, agents or representatives or any Person under this Agreement
resulting from Purchaser’s use of, or the use by any of its Affiliates or
representatives of any such information, including information, documents,
projections, forecasts or other material made available to Purchaser, its
Affiliates or representatives in any “data rooms,” management presentations or
otherwise in connection with the transactions contemplated by this Agreement,
unless any such information is expressly and specifically included in a
representation or warranty contained in Article III, of this Agreement and (b)
except as contained in this Agreement, neither the Seller Parties nor any of
their respective Affiliates makes any express or implied representation or
warranty under this Agreement with respect to Excluded Assets.
ARTICLE V
COVENANTS
Section 5.01Operation of the Transferred Assets.
(a)During the period from the date of this Agreement to the Closing, except as
otherwise contemplated by this Agreement or disclosed in Section 5.01 of the
Seller Disclosure Schedule or as Purchaser shall otherwise agree in writing in
advance with respect to the ownership and operation of the Transferred Assets,
Seller and each Selling Subsidiary covenants and agrees that Seller and any of
its Subsidiaries (including the Selling Subsidiaries) shall operate and maintain
Transferred Assets in the ordinary and usual course in a manner consistent with
past practice, and use reasonable best efforts consistent with past practice to
preserve the good will and relationships with suppliers to maintain the
Transferred Assets that constitute tangible personal property in normal
operating condition and repair in accordance with past practice (ordinary wear
and tear excepted), to pursue diligently and in full compliance with applicable
Environmental Laws any remedial investigation, clean up or corrective action
currently underway or required prior to the Closing, to maintain the Books and
Records of the Seller and Selling Subsidiaries in the regular manner, to perform
in all material respects all of its obligations under any Contracts relating to
the Transferred Assets, and to cause the Seller or any of its Subsidiaries
(including the Selling Subsidiaries) to comply in all material respects with all
applicable Laws. Prior to the Closing (or earlier termination of this
Agreement), Seller will confer with Purchaser concerning operating or other
matters of a material nature that are related to the ownership and operation of
the Transferred Assets; provided, however, that notwithstanding the foregoing
provisions of this Section 5.01, the Seller or any Seller Party (i) will be
permitted, without the prior consent of Purchaser, to (a) take any action to
prevent,




27

--------------------------------------------------------------------------------




address, or taking any act to prevent, address or mitigate the effects of any
environmental release or hazard, any occupational health, safety and welfare
hazard, or any emergency or (b) take or refrain from taking any actions that the
Seller or such Seller Party reasonably believes necessary to comply with any
Laws or Judgments of any Governmental Authority issued in response to the
COVID-19 virus and (ii) shall not be prevented from taking any action, omitting
from taking any action, or other matter as may be required to give effect to any
provision of this Agreement or otherwise provided for in this Agreement or to
comply with Law.
(b)During the period from the date of this Agreement to the Closing, except as
otherwise provided for in this Agreement or disclosed in Section 5.01 of the
Seller Disclosure Schedule or as Purchaser shall otherwise consent in writing
(such consent not to be unreasonably withheld or delayed), each of Seller and
each of the Selling Subsidiaries covenants and agrees that, with respect to the
ownership and operation of the Transferred Assets, it shall not, and it shall
cause each of its Subsidiaries (with respect to the ownership and operation of
the Transferred Assets) not to:
(i)approve any new individual capital expenditure where the cost of any such
capital expenditure or expenditures would become an Assumed Liability;
(ii)dispose of any Transferred Assets, including any engineering spare parts,
other than damaged or obsolete equipment or inventory in the ordinary course of
business consistent with past practice, or incur, create or assume any Lien on
the Transferred Assets that will exist on the Closing Date, other than Permitted
Liens;
(iii)waive, cancel or compromise any material right or material claim of Seller
or any of its Subsidiaries in respect of the Transferred Assets or the ownership
and operation of the Transferred Assets effective following the Closing Date;
(iv)fail to maintain or comply with, or fail to pursue diligently any claim
under, any insurance policy covering, or otherwise providing any insurance with
respect to, the Transferred Assets or the ownership and operation of any of the
Transferred Assets; or
(v)agree or commit to do any of the foregoing.
Section 5.02Access to Information.
(a)Beginning on the date of this Agreement and ending on the Closing Date,
Seller and each of the Selling Subsidiaries shall (i) give Purchaser and its
authorized representatives reasonable access during normal business hours and on
reasonable notice to the Transferred Assets, subject to Seller’s or the Selling
Subsidiary’s, as applicable, policies and regulations regarding safety and
security, provided that such access shall be granted under conditions which will
not unreasonably interfere with the business and operations of Seller, (ii) give
Purchaser and its authorized representatives reasonable access during normal
business hours and on reasonable notice to the books and records of the Seller
Parties and their Affiliate as they may reasonably request, (iii) permit
Purchaser and its authorized representatives to make such inspections as they
may reasonably request, including any investigation Purchaser deems reasonably
necessary or appropriate to assess the environmental condition of the
Transferred Assets or the ownership and




28

--------------------------------------------------------------------------------




operation of the Transferred Assets or the Easement Area, provided that such
access shall be granted under conditions which will not unreasonably interfere
with the business and operations of Seller or any of the Selling Subsidiaries,
as applicable, and (iii) cause its officers, employees and agents to furnish
Purchaser and its authorized representatives with such financial and operating
data and other information, including assessments, reports, or other information
regarding environmental matters pertaining to the Transferred Assets or the
ownership and operation of the Transferred Assets and relevant to the continuing
ownership and operation of the Transferred Assets or relevant to the transition
of ownership and operation of the Transferred Assets hereunder, that is
available with respect to the Transferred Assets or the ownership and operation
of the Transferred Assets as they may from time to time reasonably request;
provided, however, that Seller may restrict access to the extent reasonably
necessary to (x) ensure compliance with antitrust and anticompetition laws, (y)
preserve the secrecy of confidential information to the extent not related to
the ownership and operation of the Transferred Assets and (z) preserve legal
privilege. The parties hereto will make appropriate substitute disclosure
arrangements under circumstances in which the restrictions of the proviso to the
preceding sentence apply.
(b)Purchaser will hold and will cause its representatives to hold in strict
confidence all documents and information concerning the Transferred Assets or
the ownership and operation of the Transferred Assets to the extent and in
accordance with the terms and conditions of the Confidentiality Agreement.
Notwithstanding the foregoing or any provision of the Confidentiality Agreement,
Seller and the Selling Subsidiaries acknowledge and agree that, from and after
the Closing, all information relating to the Transferred Assets or the ownership
and operation of the Transferred Assets shall be deemed to be confidential
information of Purchaser and shall not be subject to the terms of the
Confidentiality Agreement.
(c)For seven (7) years following the Closing Date consistent with Seller’s
record retention policies as currently in effect or subsequently modified,
Seller will retain, at Seller’s sole expense, any records and documents relating
to the Transferred Assets or the ownership and operation of the Transferred
Assets that were retained by Seller or any of its Affiliates (including the
Selling Subsidiaries) under this Agreement (including any Books and Records).
During such period, Seller will afford to Purchaser, its counsel and
accountants, during normal business hours and on reasonable advance notice,
reasonable access to such records and documents relating to the ownership and
operation of the Transferred Assets retained by Seller and permit the copying
thereof at Purchaser’s expense. Following the expiration of such period, Seller
may dispose of any such records and documents relating to the Transferred Assets
or the ownership and operation of the Transferred Assets in accordance with
Seller’s document retention policies, provided that prior to such disposal,
Seller provides Purchaser with reasonable advance notice of such proposed
disposal and uses commercially reasonable efforts to allow Purchaser to remove
such records, at Purchaser’s sole cost and expense.
(d)After the Closing Date, Seller and each of the Selling Subsidiaries shall, at
the request of Purchaser, (i) provide reasonable assistance in the collection of
information or documents; (ii) make Seller’s or any Selling Subsidiary’s
employees available when reasonably requested by Purchaser in connection with
claims or actions brought by or against third parties based upon events or
circumstances which either concern Assumed Liabilities or as to which Seller’s
employees would have relevant knowledge or information; and (iii) otherwise
reasonably cooperate




29

--------------------------------------------------------------------------------




with Purchaser in connection with the contest or defense of such claims or
actions. Purchaser shall reimburse Seller for all reasonable out-of-pocket costs
and expenses incurred by Seller in providing said assistance. In each of the
foregoing cases all such cooperation and assistance shall be during business
hours and on reasonable notice, and subject to any legal privilege reasonably
asserted by Seller. Seller shall not be required to provide any such assistance
and cooperation with respect to any matter which involves, in Seller’s legal
counsel’s opinion, a conflict of interest between Seller and Purchaser;
provided, that, in the case of privileged material, the Seller shall use
reasonable efforts to enter into such joint defense agreements or similar
arrangement, so as to allow for disclosure without the loss of privilege.
Section 5.03Reasonable Best Efforts; Good Faith; Non-Assignable Permits;
Licenses.
(a)Upon the terms and subject to the conditions of this Agreement, Seller and
Purchaser will cooperate and use reasonable best efforts to promptly prepare and
file all necessary documentation, to effect all applications, notices, petitions
and filings, and to obtain as promptly as practicable all permits, consents,
approvals and authorizations of all Governmental Authorities which are necessary
or advisable to consummate the transactions contemplated by this Agreement.
(b)Without limiting the foregoing:
(i)Seller and Purchaser shall take such reasonable actions following the Closing
as may be necessary or appropriate to make effective the transactions
contemplated hereby as may be requested by the other party, (including
transferring back (i) to Seller or its designees each Excluded Asset and any
asset or Liability not contemplated by this Agreement to be a Transferred Asset
or an Assumed Liability, respectively, which asset or Liability was transferred
to Purchaser or (ii) to Purchaser any asset or Liability contemplated by this
Agreement to be a Transferred Asset or an Assumed Liability, respectively, which
was not transferred to Purchaser at the Closing, as appropriate); and
(ii)this Agreement shall not constitute an agreement to transfer, sell, convey,
deliver or otherwise assign or an attempt to transfer, sell, convey, deliver or
otherwise assign, any Permit if such action would result in a violation of
applicable Law or would require the consent, authorization, approval or waiver
of a Person who is not a party to this Agreement or an Affiliate of a party to
this Agreement (including any Governmental Authority), and such consent,
authorization, approval or waiver shall not have been obtained prior to the
Closing; provided, however, that the Closing shall occur notwithstanding the
foregoing without any adjustment to the Purchase Price on account thereof. The
beneficial interest in and to all Permits shall in any event pass to Purchaser
in accordance with the terms of this Agreement at the Closing, and Seller and
each of the Selling Subsidiaries covenants and agrees to cooperate with
Purchaser in any lawful and economically reasonable arrangement to provide
Purchaser, at Purchaser’s expense, with Seller’s or any of its Subsidiaries
(including the Selling Subsidiaries) entire interest in the benefits in any such
Permit. Seller and each Selling Subsidiary, shall and shall cause its
Subsidiaries to, exercise or exploit their respective rights and options with
respect to any such Permit referred to in this Section 5.03(b) only as
reasonably directed by Purchaser; provided, that Purchaser shall be responsible
for any Liability incurred by Seller or such Selling Subsidiary pursuant to




30

--------------------------------------------------------------------------------




such direction. Once such consent, authorization, approval, waiver, release,
substitution or amendment is obtained, Seller shall sell, assign, transfer,
convey and deliver to Purchaser the relevant Permit to which such consent,
authorization, approval, waiver, release, substitution or amendment relates
without the payment of further consideration and the obligations so assumed
thereunder shall be deemed Assumed Liabilities.
(c)In addition to the requirements set forth above in this Section 5.03 (and
subject to the limitations set forth therein), each of the parties hereto shall
use its commercially reasonable efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective as promptly as reasonably practicable
the transactions contemplated by this Agreement, including, without limitation,
the obtaining of all necessary waivers, consents and approvals and the
fulfillment of each condition to the other party’s obligations set forth in
Article VI of this Agreement (it being understood and agreed that neither Seller
nor Purchaser shall be required to expend any amounts or incur any liabilities
in connection with obtaining any third-party waivers, consents or approvals).
(d)The Purchaser shall take, or cause to be taken, those actions set forth in
Section 5.03(d) of the Purchaser Disclosure Schedule.
Section 5.04Public Announcements. Purchaser and Seller will consult with each
other before either party or any of its Affiliates issue any press release or
otherwise making any public statements with respect to this Agreement or the
transactions contemplated by this Agreement and neither Purchaser nor Seller nor
any of their respective Affiliates shall issue any such press release or make
any such public statement without the prior approval of the other parties to
this Agreement, such approval not to be unreasonably withheld, conditioned or
delayed, except as may be required by applicable Law or any securities exchange
on which the securities of Purchaser or Seller or any of their respective
Affiliates, as the case may be, are listed. Notwithstanding the foregoing, the
parties agree to issue an announcement regarding the execution and delivery of
this Agreement in form and content reasonably satisfactory to Seller and
Purchaser, as soon as practicable following the execution hereof.
Section 5.05Certain Notices. Seller shall notify the Purchaser in writing and
Purchaser shall notify Seller in writing of (i) any notice or other
communication received by Seller, Purchaser or any of their respective
Affiliates, as the case may be, from any person alleging that the Consent of
such person is or may be required in connection with the transactions
contemplated by this Agreement and (ii) any actions, suits, claims,
investigations or Proceedings commenced or, to Seller’s or Purchaser’s, as the
case may, be, Knowledge threatened against, relating to or involving or
otherwise affecting Seller, any of its Affiliates, the Transferred Assets or the
ownership and operation of the Transferred Assets or the Purchaser, as the case
may be, that relate to the consummation of the transactions contemplated by this
Agreement.
Section 5.06Bulk Transfer Laws. Without admitting the applicability of the bulk
transfer Laws of any jurisdiction, each Seller Party, on the one hand, and
Purchaser, on the other, have agreed to waive the compliance with the
requirements of any applicable Laws relating to bulk sales. The Seller Party
shall, jointly and severally, defend, indemnify and hold harmless Purchaser from
and against any losses incurred as a result of any noncompliance with any
applicable bulk transfer Laws.




31

--------------------------------------------------------------------------------




Section 5.07Confidentiality.
(a)From and after the Closing, each Seller Party shall, and shall cause its
Affiliates and their respective officers, directors, employees, agents and
representatives (collectively, “Representatives”) to, keep confidential and not
disclose all information solely relating to the Transferred Assets or the
ownership and operation of the Transferred Assets (whether in the possession of
any Seller Party, its Affiliate or such Representative at the time of the
Closing or subsequently obtained by any Seller Party, any of its Affiliate or
any such Representative from Purchaser pursuant to this Agreement or the Other
Transaction Documents) (“Restricted Information”), and shall not directly or
indirectly use such Restricted Information for any purpose, except as and to the
extent permitted by the terms of this Agreement or any Other Transaction
Document. The obligation to keep such Restricted Information confidential shall
continue indefinitely from the Closing Date and shall not apply to any
information which (i) is in the public domain, (ii) is published or otherwise
becomes part of the public domain through no fault of any Seller Party, any of
its Affiliates or any of their Representatives or (iii) becomes available to
Seller, any of its Affiliates or any of their Representatives on a
non-confidential basis from a source that did not acquire such information
(directly or indirectly) from Seller or Purchaser on a confidential basis.
Notwithstanding the foregoing, Seller may make disclosures (i) required by Law
or a securities exchange on which the securities of Seller or any of its
Affiliates are listed, or (ii) on a confidential basis to Seller’s
Representatives (provided that Seller shall be required to cause such
Representatives to comply with the restrictions set forth in this Section 5.07)
or (iii) to the extent reasonably necessary in connection with the operation of
the refineries by Seller and the Selling Subsidiaries in the ordinary course of
business consistent with past practice or (iv) to the extent reasonably
necessary in connection with the performance or enforcement of this Agreement;
provided, that, with respect to clause (i), Seller, to the extent practicable,
shall provide Purchaser with prompt notice thereof so that Purchaser may seek a
protective order or other appropriate remedy or waive compliance with the
provisions of this Section 5.07. In the event that such protective order or
other remedy is not obtained or Purchaser waives compliance with the provisions
of this Section 5.07, the Seller Parties shall or shall cause the Person
required to disclose such Restricted Information to furnish only that portion of
the information that such Person is advised by counsel is legally required, and
each Seller Party shall exercise its reasonable best efforts to obtain reliable
assurance that confidential treatment is accorded the Restricted Information so
furnished.
Section 5.08Supplemental Disclosure. From time to time prior to the Closing,
Seller will, reasonably promptly following its becoming aware thereof,
supplement or amend the Seller Disclosure Schedule with respect to any matter
hereafter arising or discovered which, if known, existing or occurring at the
date of this Agreement, would have been required to be set forth or described in
the Seller Disclosure Schedule. Any supplement or amendment of the Seller
Disclosure Schedule made pursuant to this Section 5.08 shall not be deemed to
cure any breach or inaccuracy of any representation or warranty made or deemed
to be made (pursuant to Section 6.03(b) or Section 9.01(a)(ii) in this
Agreement).
Section 5.09 Transition Services Agreement; Long-Term Supply Agreements; Seller
Parties’ Exclusive Right to Supplies.




32

--------------------------------------------------------------------------------




(a)At the Closing, Purchaser, Seller, Delaware City Refining, Martinez Refining
and Torrance Refining shall enter into the Transition Services Agreement with
respect to, among other things, Transition Services (as defined in the
Transition Services Agreement).
(b)Pursuant to the applicable Transition Services Agreement, upon the terms and
subject to the conditions set forth therein, (i) Seller and the applicable
Selling Subsidiary will have the exclusive right, and the obligation, to
purchase the products generated by the applicable SMR Facilities during the
period from the Closing until the execution and delivery of the applicable
Supply Agreements contemplated thereby, and (ii) Purchaser, Seller and the
applicable Selling Subsidiary shall negotiate the terms of, and execute and
deliver, the Supply Agreements, which shall have the economic or other terms set
forth in Schedule 5.09(b).
(c)In the event that (i) the Parties have not entered a Supply Agreement with
respect to an SMR prior to the end of the term of the Transition Services
Agreement or (ii) Purchaser has used its commercially reasonable efforts to
obtain the applicable Permits but for reasons unrelated to its efforts to obtain
such Permits, has not obtained the Permits required for Purchaser to operate an
SMR Facility, then the Parties agree to extend the Long-Stop Date (as defined in
the Transition Services Agreement) to the date on which Purchaser commences
operations with respect to such SMR Facility under a Supply Agreement, but in no
event longer than five years from the Closing Date. Purchaser acknowledges and
agrees that the buy-out option referred to in Section 15 (Termination) of
Schedule 5.09 and the terms of the right of ROFR set forth in Section 15
(Termination) of Schedule 5.09 are part of this Agreement and shall apply to the
SMRs.
Section 5.010Exclusivity. From the date of this Agreement through the Closing
(or earlier termination of this Agreement), no Seller Party will, and each
Seller Party will cause each of its Affiliates and their Representatives not to,
effect any transaction involving the sale, transfer or other disposition of any
right, title or interest in or to any of the Transferred Assets or the sale,
transfer or other disposition, directly or indirectly, of any interest in any of
the capital stock of any Person owning the Transferred Assets, or any merger,
consolidation, business combination, or similar transaction involving any Person
that owns any interest in the Transferred Assets.
ARTICLE VI
CONDITIONS TO CLOSING
Section 6.01General Conditions. The obligations of each party to this Agreement
to consummate the Sale Transaction contemplated by this Agreement shall be
subject to the satisfaction at or prior to the Closing of the following
conditions:
(a)No order, statute, rule, regulation, executive order, injunction, stay,
decree or restraining order shall have been enacted, entered, promulgated or
enforced by any court of competent jurisdiction or governmental or regulatory
authority or instrumentality that prohibits the consummation of the transactions
contemplated by this Agreement; and




33

--------------------------------------------------------------------------------




(b)No action or Proceeding initiated by any governmental or regulatory body
seeking an Injunction prohibiting the consummation of the transactions
contemplated by this Agreement shall be pending.
Section 6.02Conditions to Obligations of Seller. The obligations of Seller to
consummate the Sale Transaction contemplated by this Agreement shall be subject
to the satisfaction or waiver at or prior to the Closing of each of the
following conditions:
(a)Purchaser shall have performed and complied in all material respects with all
agreements and covenants required to be performed and complied with by Purchaser
under this Agreement at or prior to the Closing Date;
(b)The representations and warranties of Purchaser contained in this Agreement
(i) to the extent qualified by materiality shall be true and correct and (ii) to
the extent not qualified by materiality shall be true and correct in all
material respects, in the case of each of (i) and (ii) as of the date of this
Agreement and at and as of the Closing Date as though restated on and as of such
date (except in the case of any representation or warranty that by its terms is
made as of the date specified therein, in which case such representation or
warranty shall be true and correct as of such date), except to the extent where
the failure to be so true and correct, individually or in the aggregate, has not
had or is not reasonably likely to have a material adverse effect on Purchaser
or Purchaser’s ability to consummate the contemplated transactions; and
(c)Seller shall have received from Purchaser a certificate signed by an
appropriate officer of Purchaser to the effect that the conditions set forth in
paragraphs (a) and (b) of this Section 6.02 have been satisfied.
Section 6.03Conditions to Obligations of Purchaser. The obligation of Purchaser
to consummate the Sale Transaction contemplated by this Agreement shall be
subject to the satisfaction or waiver at or prior to the Closing of each of the
following conditions:
(a)Each of Seller and each of the Selling Subsidiaries shall have performed and
complied in all material respects with all agreements and covenants required to
be performed and complied with by it under this Agreement at or prior to the
Closing Date;
(b)(i) The Fundamental Representations (excluding the representations and
warranties in Sections 3.06(a) and 3.18(a)) and the representations set forth in
Section 3.07(a)(ii) shall be true and correct as of the date of this Agreement
and as of the Closing Date as though made on and as of the Closing Date (except
in the case of any representation or warranty that by its terms is made as of
the date specified therein, in which case such representation or warranty shall
be true and correct as of such date); (ii) the representations and warranties in
Sections 3.06(a) and 3.18(a) shall be true and correct, other than any de
minimis inaccuracies, as of the date of this Agreement and as of the Closing
Date (except in the case of any representation or warranty that by its terms is
made as of the date specified therein, in which case such representation or
warranty shall be true and correct as of such date); and (iii) the
representations and warranties of Seller and each of the Selling Subsidiaries
set forth in this Agreement (other than those set forth in Sections 6.03(b)(i)
and (ii)) shall be true and correct as of the date of this Agreement and at and
as of the Closing Date




34

--------------------------------------------------------------------------------




as though restated on and as of such date (except in the case of any
representation or warranty that by its terms is made as of the date specified
therein, in which case such representation or warranty shall be true and correct
as of such date), in each case, without regard to any exception or qualification
in such representations and warranties relating to materiality or a Material
Adverse Effect; except where the failure to be so true and correct, individually
or in the aggregate, has not had a Material Adverse Effect; and
(c)Purchaser shall have received from Seller a certificate signed by an
appropriate officer of Seller to the effect that the conditions set forth in
paragraphs (a) and (b) of this Section 6.03 have been satisfied. No exceptions
taken in such certificate will modify Seller’s representations, warranties,
covenants or agreements made or deemed made hereunder or have any effect for
purposes of Purchaser’s closing condition or indemnity rights hereunder.
(d)Seller shall have received an executed copy of an opinion in substantially
the form of Schedule 6.03(d) from the party identified in Schedule 6.03(d) dated
as of the Closing Date.
ARTICLE VII
TAXES
Section 7.01Transfer Taxes. All Transfer Taxes levied on the parties resulting
from the transactions contemplated by this Agreement (which for the avoidance of
doubt shall not include the transactions undertaken pursuant to the Other
Transaction Documents) shall be borne fifty percent (50%) by Seller and fifty
percent (50%) by Purchaser; provided, however, that Seller shall be responsible
for all Transfer Taxes imposed with respect to the creation and recording of any
easement for the benefit of Purchaser or its Affiliates related to the Delaware
City SMR. The parties shall cooperate to minimize any such Transfer Taxes and
shall each sign and file or cause an Affiliate of each of them to timely sign
and file all necessary Tax Returns and other documentation with the relevant
Governmental Authority relating to such Transfer Taxes as it may be required to
sign or file under applicable Law, including any certificates or forms as may be
reasonably necessary or appropriate to establish an exemption from (or otherwise
reduce) such Transfer Taxes. If a Seller Party is required by Law to file any
such Tax Return or other documentation, Purchaser shall pay to such Seller Party
the amount of any Taxes required to be borne by Purchaser under this
Section 7.01 with respect to such Tax Return no later than five (5) days prior
to the due date thereof (and any payment not made by such time shall bear
interest at the rate per annum determined, from time to time, under the
provisions of Section 6621(a)(2) of the Code for each day until paid). If
Purchaser is required by Law to file any such Tax Return or other
documentations, Seller shall pay to Purchaser the amount of any Taxes required
to be borne by Seller under this Section 7.01 with respect to such Tax Return no
later than five (5) days prior to the date thereof (and any payment not made by
such time shall bear interest at the rate per annum determine, from time to
time, under the provisions of Section 6621(a)(2) of the Code for each day until
paid).
Section 7.02Straddle Periods. Subject to Section 2.08, all personal property
Taxes, real property Taxes, and similar ad valorem or periodic obligations,
levied with respect to the Transferred Assets or the operation thereof for a
Straddle Period shall be apportioned between the Pre-Closing




35

--------------------------------------------------------------------------------




Tax Period and the Post-Closing Tax Period as of the Closing Date based on the
number of days of such taxable period included in the Post-Closing Tax Period
and the number of days of such taxable period included in the Post-Closing Tax
Period. Subject to Section 2.08, Seller shall be liable for the amount of such
Taxes that is apportioned to the Pre-Closing Tax Period, and Purchaser shall be
liable for the amount of such Taxes that is apportioned to the Post-Closing Tax
Period. Within a reasonable period, Seller, on the one hand, and Purchaser, on
the other hand, shall present a statement to the other setting forth the amount
of reimbursement to which each is entitled under this Section 7.02, together
with such supporting evidence as is reasonably necessary to calculate the
proration amount. The proration amount shall be paid by the party owing it to
the other party within ten (10) days after delivery of the statement shall bear
interest at the rate per annum determined, from time to time, under the
provisions of Section 6621(a)(2) of the Code for each day until paid.
Section 7.03Contests Related to Taxes.
(a)Notwithstanding anything to the contrary in Section 9.04, if, after the
Closing Date, a party entitled to indemnification for Taxes hereunder receives
notice of any audit, demand, claim, proposed adjustment, assessment, examination
or other administrative or court proceeding (a “Tax Claim”) with respect to such
indemnified Taxes (in whole or in part), such party shall supply a copy of such
document to the potentially indemnifying party within seven (7) days of receipt.
Any information provided or obtained under this paragraph shall be kept
confidential, except as may otherwise be necessary in connection with the filing
of a Tax Return, refund claims, or any Tax Claim, or as required by applicable
Law.
(b)Seller shall control any Tax Claim of Seller, and Purchaser shall control any
Tax Claim of Purchaser; provided, however, that the party not controlling a Tax
Claim (i) shall keep the other party reasonably informed of the progress of such
Tax Claim and (ii) shall not settle or otherwise resolve any such Tax Claim
without the prior written consent of the other party (which consent shall not be
unreasonably withheld, delayed or conditioned).
Section 7.04Cooperation Related to Taxes. Each party hereto shall cooperate
fully, and cause each of its Affiliates to cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the filing of Tax
Returns, any Tax audit, demand, claim or other proceeding, any information
necessary or reasonably requested to allow Seller or Purchaser to comply with
any information reporting or withholding requirements contained in the Code or
other applicable Laws and any certificates or forms. Such cooperation shall
include the retention and (upon the other party’s request) the provision of
records and information that are reasonably relevant to any such Tax Return or
Tax Claim and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. Any information obtained under this Section 7.04 or under any other
Section hereof providing for the sharing of information or review of any Tax
Return or other schedule relating to Taxes of any member of the Seller Group
shall be kept, unless otherwise required by applicable Law, confidential by the
parties hereto and their respective legal and Tax advisors.
Section 7.05    Tax Treatment. Each party hereto (a) agrees to treat the Sale
Transaction as a transaction described in Section 1001 of the Code for U.S.
federal Tax purposes and applicable state, local, and foreign Tax purposes and
(b) shall not take, and shall not permit any of its respective




36

--------------------------------------------------------------------------------




Affiliates to take, any position (whether in a Tax Return or financial
statement, before any Governmental Authority, in any judicial proceeding or
otherwise) that is inconsistent with such Tax treatment.
ARTICLE VIII
TERMINATION
Section 8.01Termination. This Agreement may be terminated and the transactions
contemplated by this Agreement may be abandoned at any time prior to the
Closing:
(a)by the mutual written agreement of Purchaser and Seller;
(b)by either Purchaser or Seller by giving written notice of such termination to
the other party, if the Closing shall not have occurred by May 31, 2020, unless
the failure of the Closing to occur by such date shall be due to the failure of
the party seeking to terminate this Agreement to perform or observe the
covenants and agreements of such party set forth herein;
(c)by either Purchaser or Seller if there shall be any Law or regulation that
makes the consummation of the transactions contemplated by this Agreement
illegal or otherwise prohibited or if consummation of the transactions
contemplated by this Agreement would violate any nonappealable final order,
decree or Judgment of any court or governmental body having competent
jurisdiction;
(d)by either Purchaser or Seller (provided that the terminating party is not
then in material breach of any representation, warranty, covenant or other
agreement contained herein) if there shall have been a material breach of any of
the representations or warranties set forth in this Agreement on the part of the
other party, which breach is not cured within thirty (30) days following written
notice to the party committing such breach, or which breach, by its nature,
cannot be cured prior to the Closing; provided, however, that neither party
shall have the right to terminate this Agreement pursuant to this
Section 8.01(d) unless the breach of representation or warranty, together with
all other such breaches, would entitle the party receiving such representation
not to consummate the transactions contemplated hereby under Section 6.02(b) (in
the case of a breach of representation or warranty by Purchaser) or
Section 6.03(b) (in the case of a breach of representation or warranty by
Seller); or
(e)by either Purchaser or Seller (provided that the terminating party is not
then in material breach of any representation, warranty, covenant or other
agreement contained herein) if there shall have been a material breach of any of
the covenants or agreements set forth in this Agreement on the part of the other
party, which breach shall not have been cured within thirty (30) days following
receipt by the breaching party of written notice of such breach from the other
party hereto, or which breach, by its nature, cannot be cured prior to the
Closing; provided, however, that neither party shall have the right to terminate
this Agreement pursuant to this Section 8.01(e) unless the breach of covenant or
agreement, together with all other such breaches, would entitle the party
receiving such covenant or agreement not to consummate the transactions
contemplated hereby under Article VI.




37

--------------------------------------------------------------------------------




Section 8.02Effect of Termination. If this Agreement is terminated as permitted
under Section 8.01, such termination shall be without liability to any party to
this Agreement or to any Affiliate, shareholder, director, officer, attorney,
accountant, agent, employee or representative of such party, and following such
termination no party shall have any liability under this Agreement or relating
to the transactions contemplated by this Agreement to any other party except as
contemplated in this Section 8.02 or Section 10.01; provided that no such
termination shall relieve any party that has willfully breached any provision of
this Agreement from liability for such breach, and any such breaching party
shall remain fully liable for any and all Damages incurred or suffered by
another party to this Agreement as a result of such breach. The provisions of
this Section 8.02, the first sentence of Section 5.02(b), Section 5.05,
Article X (other than Sections 10.02 and 10.04) and the Confidentiality
Agreement shall survive any termination of this Agreement pursuant to this
Article VIII.
ARTICLE IX
INDEMNIFICATION
Section 9.01Indemnification by Seller.
(a)From and after the Closing and subject to the provisions of this Article IX
(including the limitations set forth in Section 9.04 and Section 9.06), (w)
Seller agrees, (x) Seller and Delaware City Refining, jointly and severally
agree with respect to the Delaware City SMR and related Transferred Assets, (y)
Seller and Martinez Refining, jointly and severally agree with respect to the
Martinez SMRs and related Transferred Assets, and (z) Seller and Torrance
Refining, jointly and severally agree with respect to the Torrance SMRs and
related Transferred Assets, to pay and to indemnify (each such indemnifying
party as set forth herein, a “Seller Indemnifying Party” and collectively,
solely as provided herein, the “Seller Indemnifying Parties”) fully, hold
harmless and defend each Purchaser Indemnified Party from and against any and
all claims and/or liabilities, damages, penalties, Judgments, assessments,
losses, costs and expenses in any case, whether arising under strict liability
or otherwise (including reasonable attorneys’ fees) (collectively, “Damages”
subject to Section 9.07(d)), arising out of or relating, directly or indirectly,
to:
(i)Any inaccuracy or the breach of any representation or warranty of Seller or
any Selling Subsidiary contained in this Agreement, any Related Agreement or in
any certificate furnished by or on behalf of Seller or any of its Subsidiaries
(including the Selling Subsidiaries) to Purchaser pursuant to this Agreement or
any Related Agreement;
(ii)any inaccuracy or breach of any representation or warranty of Seller or any
Selling Subsidiary contained in this Agreement or any Related Agreement as of
the Closing Date, each of which representations and warranties will be deemed
for purposes of this Section 9.01(a)(ii) to have been made by Seller or such
Selling Subsidiary as of the Closing Date, except that those representations and
warranties that are made as of a specific date will be deemed for purposes of
this Section 9.01(a)(ii) to have been made as of such date;




38

--------------------------------------------------------------------------------




(iii)any breach of any covenant or agreement of Seller or any of the Selling
Subsidiaries contained in this Agreement or any Related Agreement;
(iv)Permitted Liens except for (x) Liens created by Purchaser or (y) Permitted
Liens referenced in clause (iv) of the definition thereof; or
(v)the Excluded Liabilities.
(b)Notwithstanding anything in this Agreement to the contrary, for purposes of
this Section 9.01, (x) a breach of a representation or warranty shall be deemed
to exist either (i) if such representation or warranty is actually inaccurate or
breached or (ii) would have been inaccurate or breached if such representation
or warranty had not contained any limitation or qualification as to materiality,
Material Adverse Effect (which instead will be read as any adverse effect or
change) or similar language, except that this clause (ii) shall not apply to the
Fundamental Representations or Section 3.07(a)(ii) and Section 3.07(c), and (y)
the amount of Damages in respect of any breach of a representation or warranty,
including any deemed breach resulting from the application of clause (x), shall
be determined without regard to any limitation or qualification as to
materiality, Material Adverse Effect (which instead will be read as any adverse
effect or change) or similar language set forth in such representation or
warranty.
(c)Nothing in this Section 9.01 or in Section 9.02 shall require a Purchaser
Indemnified Party to seek to recover Damages from any third party before making
a claim for indemnification pursuant to Article IX.
(d)From and after the Closing, except in the case of fraud or willful misconduct
or as provided in Sections 5.06, 8.02 and 9.02, Article VI or Article VII the
right to indemnification provided for in this Section 9.01 shall be the
exclusive remedy for money damages of all Purchaser Indemnified Parties with
respect to the transactions contemplated under this Agreement.
Section 9.02Indemnification for Environmental Matters.
(a)From and after the Closing and subject to the provisions of this Article IX
(including the limitations set forth in Section 9.04), (w) Seller agrees, (x)
Seller and Delaware City Refining, jointly and severally agree with respect to
the Delaware City SMR and related Transferred Assets, (y) Seller and Martinez
Refining, jointly and severally agree with respect to the Martinez SMRs and
related Transferred Assets, and (z) Seller and Torrance Refining, jointly and
severally agree with respect to the Torrance SMRs and related Transferred
Assets, to pay and to indemnify fully, hold harmless and defend each Purchaser
Indemnified Party from and against all Damages suffered by a Purchaser
Indemnified Party arising out of or relating, directly or indirectly, to:
(i)contamination or pollution (including any Environmental Claims relating
thereto) to the extent related to the Transferred Assets or the Easement Area,
and that occurred, existed, arises out of conditions or circumstances that
occurred or existed, or was caused, in whole or in part, on or before the
Closing, including all on-site storage, disposal, migration or presence of
Hazardous Materials, whether or not such matters are identified in Section 3.10
of the Seller Disclosure Schedule;




39

--------------------------------------------------------------------------------




(ii)all Environmental Claims regarding, or Releases or threatened Releases
relating to or arising, directly or indirectly, as a result of, or
contamination, pollution: (A) resulting specifically from those matters
identified in Section 9.02(a)(ii) of the Seller Disclosure Schedule or the
off-site transportation, storage, disposal, migration or presence of Hazardous
Materials from any property or operations of the Transferred Assets or ownership
and operation of the Transferred Assets or the Easement Area, and that occurred,
existed, arises out of conditions or circumstances that occurred or existed, or
was caused, in whole or in part, on or before the Closing; or (B) caused by any
Person other than a Purchaser Indemnified Party or any of their employees,
agents or contractors whether before or after the Closing; or (C) resulting from
or relating to any Excluded Asset or Excluded Liability, but in any event
excluding any condition or circumstance caused by a Purchaser Indemnified Party
or any of their employees, agents or contractors, whether before or after the
Closing;
(iii)any non-compliance by, for or relating to the Transferred Assets or the
ownership and operation of the Transferred Assets with any Environmental Laws or
Permits thereunder that occurred, existed, arises out of conditions or
circumstances that occurred or existed, or was caused, in whole or in part, on
or before the Closing, whether or not such matters are identified in
Section 3.10 of the Seller Disclosure Schedule;
(iv)any liabilities, penalties or claims for occupational health hazards, risks
or Damages that occurred, existed, arises out of conditions or circumstances
that occurred or existed, or was caused, in whole or in part, on or before the
Closing relating to the Transferred Assets or the ownership and operation of the
Transferred Assets, whether or not such matters are identified in the Seller
Disclosure Schedule; and
(v)any liabilities, penalties, claims, costs or expenses related in any way to
the Consent Decree entered in the matters captioned, United States of America et
al. v. ExxonMobil Corporation et al., Case No. 05-C-5898 in the United States
District Court for the Northern District of Illinois and United States of
America et al. v. Motiva Enterprises LLC in the United States District Court for
the Sothern District of Texas (the “Consent Decrees”), including, without
limitation, any fines or penalties arising from any violation of either Consent
Decree, any capital investments and any additional operation and/or maintenance
costs.
(b)A Purchaser Indemnified Party will notify Seller in writing promptly after,
and in any event within thirty (30) days of, a Purchaser Indemnified Party’s
receipt of any written Environmental Claim of, or within thirty (30) days upon
notification of any environmental condition requiring remedial investigation,
clean up or corrective action giving rise to indemnification by any Seller Party
hereunder. A Purchaser Indemnified Party also will provide Seller written notice
promptly after, and in any event within thirty (30) days after verification of,
the discovery of any Release or threatened Release of a Hazardous Material
giving rise to indemnification by any Seller Party hereunder. Failure to provide
such notice within the time period set forth herein will not result in the
Damages relating thereto being excluded from indemnification by any Seller
Party, except and then only to the extent such Seller Party has been prejudiced
thereby. Notwithstanding the




40

--------------------------------------------------------------------------------




foregoing, Purchaser may undertake any necessary remedial investigation, clean
up or corrective action without providing the notifications set forth above to
respond to an emergency condition that requires an immediate response to protect
human health or the environment; as soon as practicable following such emergency
response (and, in any case, no later than fifteen (15) Business Days after such
response), Purchaser shall notify Seller of such response and the
indemnification obligations of the applicable Seller Party shall date back to
the initial investigation and response for such matter.
(c)Any Environmental Claim relating to conditions at or liability from or
regarding the Easement Area, or Release or threatened Release related to the
Transferred Assets or the ownership and operation of the Transferred Assets or
the Easement Area, that is made or discovered after Closing shall be presumed to
be subject to indemnification by the Seller Parties hereunder. In the event it
is not clear whether an environmental condition or liability is attributable to
Purchaser’s post-Closing activities on the Easement Area, it will be presumed
that the condition or liability constitutes solely a Seller Party indemnifiable
obligation, except to the extent (and then only to the extent) Seller
demonstrates by a preponderance of the evidence that Purchaser caused or
contributed to the condition or liability in question.
(d)In connection with any claim for indemnification under this Section 9.02,
Purchaser will cooperate with all reasonable requests of Seller, including
providing reasonable access to property, non-privileged (subject to a customary
confidentiality agreement) records and data, and allowing Seller, at its sole
cost and expense, to obtain split or duplicate samples of any testing conducted
by or for Purchaser at the Easement Area.
Section 9.03Indemnification by Purchaser.
(a)From and after the Closing and subject to the provisions of this Article IX,
Purchaser agrees to pay and to indemnify fully, hold harmless and defend each
Seller Indemnified Party from and against any and all Damages arising out of or
relating, directly or indirectly, to:
(i)any inaccuracy or breach of any representation or warranty of Purchaser
contained in this Agreement, Related Agreement or in any certificate furnished
by or on behalf of Purchaser to Seller pursuant to this Agreement or any Related
Agreement;
(ii)any breach of any covenant or agreement of Purchaser contained in this
Agreement or any Related Agreement;
(iii)the Assumed Liabilities; or
(iv)any Transfer Taxes payable by Purchaser hereunder.
(b)Nothing in this Section 9.03 shall require a Seller Indemnified Party to seek
to recover Damages from any third party before making a claim for
indemnification pursuant to Article IX.
(c)From and after the Closing, except in the case of fraud or willful misconduct
or as provided in Section 9.01 or Article VII, the right to indemnification
provided for in this




41

--------------------------------------------------------------------------------




Section 9.03 shall be the exclusive remedy of all Seller Indemnified Parties
with respect to the transactions contemplated under this Agreement.
Section 9.04Indemnification Process. The party or parties making a claim for
indemnification under Section 9.01, 9.02 or 9.03 shall be, for the purposes of
this Agreement, referred to as the “Indemnified Party” and the party or parties
against whom such claims are asserted under this Article IX shall be, for the
purposes of this Agreement, referred to as the “Indemnifying Party”. All claims
by any Indemnified Party under this Article IX shall be asserted and resolved as
follows:
(a)In the event that (i) any claim, demand or Proceeding is asserted or
instituted by any Person other than the parties to this Agreement or their
Affiliates which could give rise to Damages for which an Indemnifying Party
could be liable to an Indemnified Party under this Agreement (such claim, demand
or Proceeding, a “Third Party Claim”) or (ii) any Indemnified Party under this
Agreement shall have a claim to be indemnified by any Indemnifying Party under
this Agreement which does not involve a Third Party Claim (such claim, a “Direct
Claim”), the Indemnified Party shall with reasonable promptness send to the
Indemnifying Party a written notice describing in reasonable detail (based on
the information then reasonably available to the Indemnified Party) the nature
of such claim, demand or Proceeding and the amount or estimated amount thereof
if known (which amount or estimated amount shall not be conclusive of the final
amount, if any, of such claim, demand or Proceeding) and the basis of the
Indemnified Party’s request for indemnification hereunder (a “Claim Notice”). In
addition, the Indemnified Party shall use reasonable efforts to deliver to the
Indemnifying Party copies of all material written evidence of any claim in such
Indemnified Party’s possession or control. Thereafter, the Indemnified Party
shall deliver to the Indemnifying Party, promptly following the Indemnified
Party’s receipt thereof, copies of all notices and documents (including court
papers) received by the Indemnified Party relating to a Third Party Claim.
Notwithstanding anything herein to the contrary, the failure of the Indemnified
Party to give notice or provide documents as provided herein shall not relieve
the Indemnifying Party of its respective indemnification obligations under this
Agreement except to the extent that the Indemnifying Party is prejudiced as a
result of such failure to give notice or provide documents.
(b)In the event of a Third Party Claim, the Indemnifying Party shall be entitled
to participate in the defense thereof and, if it so chooses, to assume the
defense thereof with counsel selected by the Indemnifying Party; provided,
however, that (i) counsel for the Indemnifying Party who shall conduct the
defense or settlement of such Third Party Claim shall be reasonably satisfactory
to the Indemnified Party and (ii) the Indemnifying Party proceeds in good faith.
Should the Indemnifying Party so elect to assume the defense of a Third Party
Claim, the Indemnifying Party shall not be liable to the Indemnified Party for
any legal expenses subsequently incurred by the Indemnified Party in connection
with the defense thereof, except as provided below. If the Indemnifying Party
assumes such defense as provided herein, the Indemnified Party shall have the
right to participate in the defense thereof and to employ counsel, at its own
expense, separate from the counsel employed by the Indemnifying Party, it being
understood that, except as otherwise provided herein, the Indemnifying Party
shall control such defense. The Indemnifying Party shall be liable for the
reasonable fees and expenses of counsel employed by the Indemnified Party for




42

--------------------------------------------------------------------------------




any period during which the Indemnifying Party has not assumed the defense
thereof (other than during any period in which the Indemnified Party shall have
failed to give notice of the Third Party Claim as provided above).
Notwithstanding an Indemnifying Party’s election to appoint counsel to represent
an Indemnified Party in connection with a Third Party Claim, an Indemnified
Party shall have the right to employ separate counsel, and the Indemnifying
Party shall bear the reasonable fees, costs and expenses of such separate
counsel if the use of counsel chosen by the Indemnifying Party to represent the
Indemnified Party would present such counsel with a conflict of interest. If the
Indemnifying Party shall (A) fail to notify the Indemnified Party of its intent
to exercise its rights to defend any Third Party Claim within twenty (20) days
after receipt of any Claim Notice with respect thereto or (B) after commencing
or undertaking any such defense or settlement, fail to prosecute or withdraw
from such defense or settlement, the Indemnified Party shall have the right to
undertake the defense or settlement thereof, at the Indemnifying Party’s
expense. If the Indemnified Party assumes the defense of such Third Party Claim
pursuant to the preceding sentence and proposes to settle such Third Party Claim
prior to a final judgment thereon or to forego appeal with respect thereto, then
the Indemnified Party shall give the Indemnifying Party prompt written notice
thereof but, in the case of clause (B) of the preceding sentence, shall not
settle such Third Party Claim or forego appeal with respect thereto without the
prior written consent of the Indemnifying Party, such consent not to be
unreasonably withheld. Except as contemplated by the prior sentence, in the
event any Indemnified Party settles or compromises or consents to the entry of
any Judgment with respect to any Third Party Claim without the prior written
consent of the Indemnifying Party, each Indemnified Party shall be deemed to
have waived all rights against the Indemnifying Party for indemnification under
this Article IX with respect to such Third Party Claim. If the Indemnifying
Party assumes the defense of a Third Party Claim, the Indemnified Party shall
agree to any settlement, compromise or discharge of a Third Party Claim that the
Indemnifying Party may recommend and that by its terms (A) does not provide for
injunctive or other non-monetary relief effecting the Indemnified Party, (B)
includes as an unconditional term thereof the giving by each claimant or
plaintiff to the Indemnified Party of a full and unconditional release from all
liability with respect to such Third Party Claim and (C) obligates the
Indemnifying Party to pay the full amount of the liability in connection with
such Third Party Claim.
(c)In the event of a Direct Claim the Indemnifying Party shall notify the
Indemnified Party within ninety (90) days of receipt of a Claim Notice whether
or not the Indemnifying Party disputes such claim. If the Indemnifying Party
disputes its liability with respect to such claim, the Indemnifying Party and
the Indemnified Party shall proceed in good faith to negotiate a resolution of
such dispute and, if not resolved through negotiations, either party may pursue
a remedy at law or in equity.
(d)From and after the delivery of a Claim Notice under this Agreement, at the
reasonable request of the Indemnifying Party, each Indemnified Party shall grant
the Indemnifying Party and its representatives all reasonable access to the
books, records and properties of such Indemnified Party to the extent reasonably
related to the matters to which the Claim Notice relates, and shall make
employees available on a reasonable and mutually convenient basis to provide
additional information and explanation of any material provided hereunder. All
such access shall be granted during normal business hours and shall be granted
under conditions, which will not interfere with the business and operations of
such Indemnified Party. The Indemnifying Party will




43

--------------------------------------------------------------------------------




not, and shall require that its representatives do not, use (except in
connection with such Claim Notice or defense of a Third Party Claim or a Direct
Claim) or disclose to any third person other than the Indemnifying Party’s
representatives (except as may be required by applicable Law) any information
obtained pursuant to this Section 9.04(d).
Section 9.05Survival.
(a)The representations and warranties of Seller and Purchaser contained in this
Agreement shall survive the Closing for the applicable period set forth in this
Section 9.05, and any and all claims and causes of action for indemnification
under this Article IX arising out of the inaccuracy or breach of any
representation or warranty of Seller or Purchaser must be made prior to the
termination of the applicable survival period set forth in this Section 9.05.
The representations and warranties in the Fundamental Representations (excluding
the representations and warranties in Section 3.06(a)) and Sections 4.01, 4.02,
4.04, 4.06, 4.09 and 4.10 shall survive without limit, the representations and
warranties in Section 3.17 shall survive until ninety (90) days following the
expiration of the applicable statute of limitations including any extensions
thereof, and all of the other representations and warranties of Seller
(including the representations and warranties in Section 3.06(a)) and Purchaser
contained in this Agreement and any and all claims and causes of action for
indemnification under this Article IX with respect thereto shall terminate after
eighteen (18) months after the Closing; it being understood that in the event
notice of any claim for indemnification under Sections 9.01(a)(i) and (a)(ii) or
Section 9.03(a)(i) shall have been given in accordance with Section 9.05 within
the applicable survival period, the representations and warranties that are the
subject of such indemnification claim shall survive with respect to such claim
until such time as such claim is finally resolved.
(b)All covenants and agreements contained herein which by their terms
contemplate actions or impose obligations following the Closing shall survive
the Closing and remain in full force and effect in accordance with their terms;
provided that for the avoidance of doubt, the obligations of Purchaser to
assume, and to indemnify Seller Indemnified Parties for, the Assumed Liabilities
and the obligations of the Seller Parties to indemnify the Purchaser Indemnified
Parties for the Excluded Liabilities shall, in each case, survive indefinitely.
Claims with respect to breaches of all other covenants and agreements contained
herein shall survive the Closing and shall thereupon terminate on the eighteen
(18) month anniversary of the Closing Date, it being understood that in the
event notice of any claim for indemnification under Section 9.01(a)(iii) or
Section 9.03(a)(iii) shall have been given in accordance with Section 9.05
within the applicable survival period, the covenants that are the subject of
such indemnification claim shall survive with respect to such claim until such
time as such claim is finally resolved.
Section 9.06Limitations on Indemnification.
(a)Notwithstanding any provision to the contrary contained in this Agreement but
subject to Section 9.06(a)(iv), the following limitations shall apply with
regard to the Seller Indemnifying Parties’ obligations to indemnify the
Purchaser Indemnified Parties pursuant to Sections 9.01(a)(i) and (ii):




44

--------------------------------------------------------------------------------




(i)No claim for indemnification may be made against any Seller Indemnifying
Party for indemnification pursuant to Sections 9.01(a)(i) or (ii) with respect
to any individual action, occurrence or event subject to the indemnifications
thereunder (or group of related actions, occurrences or events) unless such
individual action, occurrence or event exceeds One Hundred Seventy Five Thousand
Dollars ($175,000) (the “Seller De Minimis Amount”) (and in such case, no Damage
below the Seller De Minimis Amount be applied to or considered for purposes of
calculating the aggregate amount of the Purchaser Indemnified Parties’ Damages).
(ii)No Seller Indemnifying Party shall be liable to indemnify any Purchaser
Indemnified Party for any claim for indemnification pursuant to
Section 9.01(a)(i) or (ii) unless (A) such Purchaser Indemnified Party has
submitted Claim Notices for such claim as required by this Agreement, and (B)
the aggregate amount of all claims for indemnification and Damages of the
Purchaser Indemnified Parties with respect to Sections 9.01(a)(i) and (ii)
(excluding individual claims and Damages less than the applicable Seller De
Minimis Amounts) shall exceed an amount equal to Five Million Dollars
($5,000,000) (the “Seller Deductible Amount”), after which point such Seller
Indemnifying Party shall be obligated to indemnify the Purchaser Indemnified
Parties from and against the amount of such aggregate claims for indemnification
and Damages in excess of the Seller Deductible Amount (excluding individual
claims for indemnification and Damages that are less than the Seller De Minimis
Amount). For claims not otherwise subject to indemnification as a result of the
Seller Deductible Amount, Purchaser shall keep Seller reasonably aware of the
status of such claims, including amounts expended in respect thereof.
(iii)Notwithstanding anything in this Agreement to the contrary but subject to
Section 9.06(a)(iv), Seller Indemnifying Parties’ liability to indemnify
pursuant to Sections 9.01(a)(i) and (ii) shall not exceed, in the aggregate, an
amount equal to Fifty Three Million Dollars ($53,000,000).
(iv)Notwithstanding anything to the contrary in this Agreement, none of the
limitations set forth in this Section 9.06 shall apply in respect of any claim
or series of related claims for indemnification:
(1)pursuant to any of Sections 9.01(a)(iii)-(v),
(2)pursuant to Section 9.02; or
(3)pursuant to Sections 9.01(a)(i) or 9.01(a)(ii) with respect to any breach or
inaccuracy of any Fundamental Representations; provided, however, that, subject
to Section 9.06(a)(v), the aggregate liability of the Seller Indemnifying
Parties pursuant to Sections 9.01(a)(i) and 9.01(a)(ii) shall not exceed the
Purchase Price;
(v)Without duplication, the aggregate Liability of
(1)Seller and Delaware City Refining pursuant to Sections 9.01(a)(i) and
9.01(a)(ii) in respect of any breaches or inaccuracies of any Fundamental




45

--------------------------------------------------------------------------------




Representation, to the extent related solely to the Delaware City SMR and
related Transferred Assets (such Liabilities, the “Delaware City SMR
Liabilities”) shall not exceed 14.3% of the Purchase Price; provided, that no
other Seller Indemnifying Party shall have any Liability under Sections
9.01(a)(i) and 9.01(a)(ii) with respect to any claims of indemnification made in
connection with the Delaware City SMR Liabilities;
(2)Seller and Martinez Refining pursuant to Sections 9.01(a)(i) and 9.01(a)(ii)
in respect of any breaches or inaccuracies of the Fundamental Representations,
to the extent related solely to the  Martinez SMR with an estimated capacity 42
mmscfd of hydrogen and related Transferred Assets (such Liabilities, the
“Martinez SMR-1 Liabilities”) shall not exceed 15% of the Purchase Price;
provided, that no other Seller Indemnifying Party shall have any Liability under
Sections 9.01(a)(i) and 9.01(a)(ii) with respect to any claims of
indemnification made in connection with the Martinez SMR-1 Liabilities;
(3)Seller and Martinez Refining pursuant to Sections 9.01(a)(i) and 9.01(a)(ii)
in respect of any breaches or inaccuracies of the Fundamental Representations to
the extent related solely to the  Martinez SMR with an estimated capacity 60
mmscfd of hydrogen and related Transferred Assets (such Liabilities, the
“Martinez SMR-2 Liabilities”) shall not exceed 21.4% of the Purchase Price;
provided, that no other Seller Indemnifying Party shall have any Liability under
Sections 9.01(a)(i) and 9.01(a)(ii) with respect to any claims of
indemnification made in connection with the Martinez SMR-2 Liabilities;
(4)Seller and Torrance Refining pursuant to Sections 9.01(a)(i) and 9.01(a)(ii)
in respect of any breaches or inaccuracies of the Fundamental Representations,
to the extent related solely to the  Torrance SMR with an estimated capacity 40
mmscfd of hydrogen and related Transferred Assets (such Liabilities, the
“Torrance SMR-1 Liabilities”) shall not exceed 14.3% of the Purchase Price;
provided, that no other Seller Indemnifying Party shall have any Liability under
Sections 9.01(a)(i) and 9.01(a)(ii) with respect to any claims of
indemnification made in connection with the Torrance SMR-1 Liabilities; and
(vi)Seller and Torrance Refining pursuant to Sections 9.01(a)(i) and 9.01(a)(ii)
in respect of any breaches or inaccuracies of the Fundamental Representations,
to the extent related solely to the  Torrance SMR with an estimated capacity 98
mmscfd of hydrogen and related Transferred Assets (such Liabilities, the
“Torrance SMR-2 Liabilities”) shall not exceed 35% of the Purchase Price;
provided, that no other Seller Indemnifying Party shall have any Liability under
Sections 9.01(a)(i) and 9.01(a)(ii) with respect to any claims of
indemnification made in connection with the Torrance SMR-2 Liabilities.
(b)Notwithstanding any provision to the contrary contained in this Agreement but
subject to Section 9.06(b)(iii), the following limitations shall apply with
regard to Purchaser’s obligations to indemnify the Seller Indemnified Parties
pursuant to Section 9.03:




46

--------------------------------------------------------------------------------




(i)No claim for indemnification may be made against Purchaser for
indemnification pursuant to Section 9.03(a)(i) with respect to any individual
action, occurrence or event subject to the indemnifications thereunder (or group
of related actions, occurrences or events) unless such individual action,
occurrence or event exceeds One Hundred Seventy Five Thousand Dollars ($175,000)
(the “Purchaser De Minimis Amount”) (and in such case, no Damages below the
Purchaser De Minimis Amount be applied to or considered for purposes of
calculating the aggregate amount of the Seller Indemnified Parties’ Damages).
(ii)Purchaser shall not be liable to indemnify any Seller Indemnified Party for
any claim for indemnification pursuant to Section 9.03(a)(i) unless (A) the
Seller Indemnified Parties have submitted Claim Notices for such claim for
indemnification as required by this Agreement, and (B) the aggregate amount of
all claims and Damages of the Seller Indemnified Parties with respect to
Section 9.03 (excluding individual claims and Damages less than the applicable
Purchaser De Minimis Amounts) shall exceed an amount equal to Five Million
Dollars ($5,000,000) (the “Purchaser Deductible Amount”), after which point
Purchaser shall be obligated to indemnify the Seller Indemnified Parties from
and against the amount of such aggregate claims and Damages in excess of the
Purchaser Deductible Amount (excluding individual claims and Damages that are
less than the Purchaser De Minimis Amount). For claims not otherwise subject to
indemnification as a result of the Purchaser Deductible Amount, the Seller
Indemnified Party shall keep Purchaser reasonably aware of the status of such
claims, include amounts expended in respect thereof.
(iii)Notwithstanding anything to the contrary in this Agreement, none of the
limitations set forth in this Section 9.06 shall apply in respect of any claim
or series of related claims for indemnification pursuant to:
(1)Sections 9.03(a)(ii)-(iii), or
(2)Section 9.03(a)(i); provided, however, that Purchaser’s aggregate liability
pursuant to Section 9.03(a)(i) shall not exceed the Purchase Price.
(c)Notwithstanding anything to the contrary contained herein, a party seeking
indemnification under this Article IX may not recover duplicative losses in
respect of a single set of facts or circumstances even if such facts or
circumstances would constitute a breach of more than one representation,
warranty, covenant or agreement in this Agreement and any right to
indemnification shall be determined without duplication of recovery from such
state of facts.
Section 9.07Calculation of Damages.
(a)The amount of any Damages for which indemnification is provided under this
Article IX shall be reduced (i) to take account of any net insurance proceeds
and any indemnity, contribution or other similar payment actually recovered by
the Indemnified Party from any third party with respect thereto and (ii) to the
extent an Indemnified Party does not use reasonable steps and use commercially
reasonable efforts to mitigate any and all Damages in accordance with applicable
Law, it being understood and agreed that (x) to the extent any Indemnified Party




47

--------------------------------------------------------------------------------




undertakes such mitigation efforts, the costs of such efforts may be included in
the calculation of indemnifiable Damages hereunder, and (y) to the extent that
pursuant to the terms of any Other Transaction Document, Seller or its
Affiliates has any right, obligation or responsibility related to any event,
condition, occurrence or circumstance for which any Purchaser Indemnified Party
is the Indemnified Party hereunder, the determination of whether any mitigation
steps or efforts by any Purchaser Indemnified Party are reasonable or required
shall take into account the rights, obligations and responsibilities of Seller
and its Affiliates under such Other Transaction Documents, and no Purchaser
Indemnified Party shall be required to take such mitigation steps or efforts to
the extent that Seller or any of its Affiliates has any obligation or
responsibility with respect thereto under any Other Transaction Document.
(b)To the extent any net insurance proceeds and any indemnity, contribution or
other similar payment are recovered after an indemnification payment has been
made by an Indemnifying Party in respect of a claim or series of claims, the
Indemnified Party shall remit such funds to the Indemnifying Party as promptly
as practicable.
(c)The Indemnified Party may, but need not, commence legal or other proceedings
to collect indemnity, contribution or other payments from any insurer or other
third party. If the Indemnified Party elects to do so, the costs and expenses
(including reasonable fees and disbursements of counsel) reasonably incurred by
the Indemnified Party in pursuing any insurance proceeds or indemnity,
contribution or other similar payment from any insurer or other third party
under clause (a) above shall reduce the amount by which the Damages are reduced
pursuant to clause (a), except to the extent such costs and expenses are paid or
reimbursed by such insurer or other third party. In the event that an
Indemnified Party has a right of recovery against any third party non-insurers
with respect to any Damages in connection with which a payment is made to such
Indemnified Party by an Indemnifying Party; then (i) such Indemnifying Party
shall, to the extent of such payment, be subrogated to all of the rights of
recovery of such Indemnified Party against such third party with respect to such
Damages; and (ii) such Indemnified Party shall execute all papers reasonably
required and take all commercially reasonable action necessary to secure such
rights, including the execution of such documents as are necessary to enable
such Indemnifying Party to bring suit to enforce such rights in each case at the
Indemnifying Party’s expense.
(d)Neither Purchaser or Seller nor their respective Affiliates shall be liable
to the other party or its Affiliates under this Agreement for any punitive,
consequential, lost profits or exemplary damages; provided, however, that this
Section 9.07(d) shall not be construed to limit any Indemnified Party’s rights
to indemnification under this Article IX for punitive, consequential, lost
profits or exemplary damages paid by such Indemnified Party to a third party in
respect of a Third Party Claim.
Section 9.08No Implied Representations.
(a)NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT, IT IS THE EXPLICIT
INTENT OF EACH PARTY HERETO THAT NONE OF PURCHASER OR SELLER OR ANY OF THEIR
RESPECTIVE AFFILIATES, AGENTS, EMPLOYEES OR REPRESENTATIVES IS MAKING NOR HAS
ANY SUCH PERSON MADE




48

--------------------------------------------------------------------------------




ANY REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, BEYOND THOSE
EXPRESSLY GIVEN BY SUCH PERSON IN THIS AGREEMENT (INCLUDING THE SCHEDULES
HERETO), INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.
(b)THE PARTIES AGREE THAT THE STATEMENTS SET FORTH IN THIS SECTION 9.08
CONSTITUTE A CONSPICUOUS LEGEND.
ARTICLE X
GENERAL PROVISIONS
Section 10.01Expenses. Each party to this Agreement shall pay all fees and
expenses incurred by it in connection with this Agreement and the transactions
contemplated by this Agreement.
Section 10.02Further Assurances. From time to time after the Closing and without
further consideration, Purchaser and each of the Seller Parties, upon the
request of the other party and at the other party’s expense, shall execute and
deliver such documents and instruments of conveyance and transfer as Purchaser
or Seller may reasonably request in order to consummate more effectively the
purchase and sale of the Transferred Assets as contemplated by this Agreement,
and to vest in Purchaser title to the Transferred Assets transferred under this
Agreement, or as necessary for Purchaser to assume the Assumed Liabilities.
Section 10.03Notices. Any notices or other communications required or permitted
under this Agreement or otherwise in connection herewith shall be in writing and
shall be deemed to have been duly given when delivered in person or upon
confirmation of receipt when transmitted by facsimile transmission or on receipt
after dispatch by registered or certified mail, postage prepaid, addressed, as
follows:
If to Seller Parties, to:
PBF Holding Company LLC
1 Sylvan Way, Second Floor
Parsippany, New Jersey 07054
Attention:    Matthew Lucey
Facsimile:    (973) 971-3654
Email:        matthew.lucey@pbfenergy.com
With copies to:
PBF Holding Company LLC
1 Sylvan Way, Second Floor
Parsippany, New Jersey 07054
Attention:    Trecia Canty, General Counsel
Facsimile:    (973) 971-3654
Email:        trecia.canty@pbfenergy.com




49

--------------------------------------------------------------------------------




and
Paul Hastings LLP
600 Travis Street, 58th Floor
Houston, Texas 77002
Attention:    Kfir Abutbul
Andres Mena
Email:         kfirabutbul@paulhastings.com
andresmena@paulhastings.com
If to Purchaser, to:
Air Products and Chemicals, Inc.
7201 Hamilton Boulevard
Allentown, PA 18195
Attention:    Sean D. Major, Corporate Secretary
Facsimile:    (610) 481-5765
Email:        Majors@airproducts.com
With copies to:
Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West
New York, NY 10001-8602
Attention:    Paul T. Schnell
Frank E. Bayouth
Facsimile:    (917) 777-2322
Email:        Paul.Schnell@skadden.com
Frank.Bayouth@skadden.com
or such other address as the person to whom notice is to be given has furnished
in writing to the other parties. A notice of change in address shall not be
deemed to have been given until received by the addressee.
Section 10.04Casualty Losses. If there shall have been suffered between the date
of this Agreement and the Closing Date any casualty or loss relating to damage
to the Transferred Assets, then at the Closing all claims to insurance proceeds
or other rights of Seller or any of its Affiliates against third parties arising
from such casualty or loss shall (to the extent assignable) be separately
assigned by Seller to Purchaser. To the extent not so assignable, Seller shall
remit or cause to be remitted all proceeds received from insurers or other third
parties in respect of such damage claims to Purchaser. Nothing contained in this
Section 10.04 shall be deemed to limit or prejudice any rights that Purchaser
may have under this Agreement or otherwise.
Section 10.05Headings and Schedules. The descriptive headings of the several
Articles and Sections of this Agreement are inserted for convenience only and do
not constitute a part of this Agreement. The disclosure or inclusion of any
matter or item in the Seller Disclosure Schedule




50

--------------------------------------------------------------------------------




or the Purchaser Disclosure Schedule shall not be deemed an acknowledgment or
admission that any such matter or item is required to be disclosed or is
material for purposes of the representations and warranties set forth in this
Agreement.
Section 10.06Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to Delaware
conflict of law rules.
Section 10.07No Third Party Rights. This Agreement is intended to be solely for
the benefit of the parties to this Agreement and is not intended to confer any
benefits upon, or create any rights in favor of, any person other than the
parties to this Agreement.
Section 10.08Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single instrument.
Section 10.09Amendment. This Agreement may not be amended except by an
instrument in writing signed by Purchaser and Seller.
Section 10.10Waiver. Either party to this Agreement may (a) extend the time for
the performance of any of the obligations or other acts of the other party to
this Agreement, (b) waive any inaccuracies in the representations and warranties
of the other party contained herein or in any document delivered by the other
party pursuant to this Agreement or (c) waive compliance with any of the
agreements, or satisfaction of any of the conditions, contained herein by the
other party. Any agreement on the part of a party to this Agreement to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by such party.
Section 10.11Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality or enforceability of
the other provisions of this Agreement shall not be affected thereby, and there
shall be deemed substituted for the provision at issue a valid, legal and
enforceable provision as similar as possible to the provision at issue.
Section 10.12Entire Agreement. This Agreement (including the documents and
instruments referred to in this Agreement) and the Confidentiality Agreement set
forth the entire understanding and agreement between the parties as to the
matters covered in this Agreement and the Confidentiality Agreement and
supersede and replace any prior understanding, agreement or statement of intent
(including the Letter of Intent dated March 29, 2020 by and between Purchaser
and Seller), in each case, written or oral, of any and every nature with respect
to such understanding, agreement or statement.
Section 10.13Return of Information. If, for any reason whatsoever, the
transactions contemplated by this Agreement are not consummated, Purchaser shall
promptly return to Seller all Books and Records furnished by Seller or any of
Seller’s Affiliates, agents, employees, or representatives (including all
copies, if any) and shall not use or disclose the information contained in such
Books and Records for any purpose or make such information available to any
other Person.
Section 10.14Dispute Resolution.




51

--------------------------------------------------------------------------------




(a)Negotiation. In the event of any dispute arising out of or relating to this
Agreement (excluding the Transition Services Agreement or the Supply Agreements,
which shall be governed by the terms thereof), or the performance, breach,
validity, interpretation, application, or termination thereof (a “Dispute”)
whether based on contract, tort, statute or other legal or equitable theory
(including any claim of fraud, misrepresentation or fraudulent inducement or any
question of validity or effect of this Agreement including
this Section 10.14) the affected party shall notify the other party, and the
parties shall attempt in good faith to resolve the matter within ten (10) days
after the date of such notice (the “Notice Date”). Any Dispute not resolved by
good faith discussion shall be referred to senior executives of each party, who
shall meet at a mutually acceptable time and location within thirty (30) days
after the Notice Date and attempt to negotiate a settlement.
(b)Arbitration. If a Dispute remains unresolved within sixty (60 days) after the
Notice Date, or if the senior executives fail to meet within thirty (30) days
after the Notice Date, such Dispute shall be resolved by final and binding
arbitration in accordance with this Section 10.14. The arbitration shall be
conducted in accordance with this Agreement and the then-current American
Arbitration Association (“AAA”) Commercial Arbitration Rules including
Procedures for Large, Complex Commercial Disputes and Optional Rules for
Emergency Measures of Protection (such rules and procedures, collectively,
the “AAA Rules”), and judgment on the award may be entered in any court having
jurisdiction thereof. A party may initiate an arbitration by submitting a Demand
for Arbitration with the AAA and the other party after the expiration of the
applicable time periods set forth in the first sentence of this Section 10.14(b)
(the “Demand for Arbitration”).
(c)Seat of the Arbitration. The seat of the arbitration shall be New York City,
New York. The language of the arbitration shall be English. Upon agreement of
the parties and the arbitrators, pre-hearing conferences and evidentiary
hearings may be held in other locations, however the seat of the arbitration
will be deemed to remain unchanged and any awards or orders will be deemed to
have been made at the seat of the arbitration. The arbitrator(s) shall decide
the issues submitted as arbitrators at law only and the arbitral panel shall
base its award, and any interim awards, upon the terms of this Agreement,
including Section 10.06. The arbitral panel is not empowered to and shall not
act as amiable compositeurs or ex aequo et bono (except as otherwise expressly
provided in this Agreement).
(d)Selection and Appointment of Arbitrator. In the event that any party’s claim
or counterclaim equals or exceeds, directly or indirectly, Five Million Dollars
($5,000,000) (including a claim for injunctive relief, declaratory relief or
other relief that is reasonably expected to have an economic impact on any party
in excess of $5,000,000), exclusive of interest or attorneys’ fees, the Dispute
shall be heard and determined by three (3) arbitrators; otherwise, the Dispute
shall be heard and determined by one (1) arbitrator. Any and all arbitrators
appointed hereunder shall be independent and impartial.
(i)In the event that one (1) arbitrator shall hear the Dispute, the parties
shall attempt to agree upon a qualified individual to serve as arbitrator. If
the parties are unable to so agree within thirty (30) days of the Demand for
Arbitration, then the Dispute shall be heard and determined by three (3)
arbitrators selected and appointed in accordance with the procedure set forth
in this Section 10.14.




52

--------------------------------------------------------------------------------




(ii)In the event that three (3) arbitrators shall hear the Dispute, the parties
shall, within twenty (20) days after the Demand for Arbitration (or within
twenty (20) days after expiration of the initial thirty (30) day period if three
(3) arbitrators are being appointed pursuant to  Section 10.14(d)(i)), each
select one person to act as arbitrator. The two arbitrators so selected shall,
within twenty (20) days of their appointment, select a third arbitrator who
shall serve as the chairperson of the arbitral panel.
(iii)If a party fails to appoint an arbitrator as provided herein, or if the
arbitrators selected by the parties are unable or fail to agree upon a third
arbitrator within twenty (20) days of their appointment, then that arbitrator
shall be selected and appointed pursuant to the selection procedure set forth in
the AAA Rules; provided, however, that such selection and appointment shall be
conducted on an expedited basis and shall be completed within twenty (20) days
from failure to appoint or to agree within the periods stated above.
(iv)If there are multiple claimants or multiple respondents in any arbitration
having three (3) arbitrators, and such claimants or respondents are unable to
agree among themselves on the selection and appointment of an arbitrator within
twenty (20) days after the Demand for Arbitration, then that arbitrator shall be
selected and appointed in accordance with the procedure set forth in this
Section 10.14(d)(iv) of this Agreement. In such circumstances, the claimant or
claimants shall jointly select one arbitrator, and the respondent or respondents
shall jointly select one arbitrator, within forty (40) days after submission of
the Demand for Arbitration. If either the claimant or claimants on the one hand,
or the respondent or respondents on the other hand, are able to select their
respective arbitrator with the time period set forth herein, then, at any
party’s request, the AAA shall appoint all of the arbitrators.
(v)Should an arbitrator die, resign, refuse to act, or become incapable of
performing his or her functions as an arbitrator, the AAA may declare a vacancy
on the arbitral panel. The vacancy shall be filled by the method by which that
arbitrator was originally appointed.
(vi)The arbitrator(s) shall be bound by and shall follow the then current
ABA/AAA Code of Ethics for Arbitrators in Commercial Disputes.
(vii)The arbitrator(s) shall decide the threshold issue of arbitrability.
(viii)At the request of a party, the arbitrator(s) may take such interim
measures and make such interim orders as it deems necessary, including measures
for the preservation of assets, the conservation of goods, or the sale of
perishable goods. The arbitrator(s) may require appropriate security as a
condition of ordering such measures.
(ix)At any time after the arbitral panel is constituted and upon motion of any
party, the arbitral panel may hear and determine any preliminary issue of law
asserted by a party to be dispositive, in whole or in part, of any claim or
defense, pursuant to such procedures as the arbitral panel deems appropriate.




53

--------------------------------------------------------------------------------




(x)At any time after the arbitral panel is constituted and upon motion of any
party, the arbitral panel may summarily determine and dismiss, in whole or in
part, any claim or issue in dispute (i) if the party asserting it has failed to
state a claim as a matter of law, or (ii) if the pleadings and evidence show
that no genuine issue of material fact exists with respect to any element of the
claim or defense and that the moving party is entitled to disposition of the
claim or defense as a matter of law.
(xi)If the arbitrator(s) deems it appropriate, keeping in mind the expedited
nature of arbitration proceedings, the arbitral proceedings may be bifurcated
according to claims or issues, and claims or issues may be heard and determined
separately as may be appropriate.
(xii)The parties shall promptly exchange copies of all exhibits and witness
lists, and, if requested by a party, to produce other relevant documents, to
answer a reasonable amount of interrogatories (including subparts), to respond
to a reasonable amount of requests for admissions (which shall be deemed
admitted if not denied) and to produce for deposition and, if requested, at the
hearing all witnesses that such party has listed. Any discovery disputes shall
be resolved by agreement of the parties or as ordered by the arbitral panel upon
a finding of good cause.
(xiii)The arbitral panel shall take into account applicable principles of legal
privilege and related protections, such as those involving the confidentiality
of communications between a lawyer and a client and the work product of a
lawyer, and no party or witness may be required to waive any privilege
recognized at law. The arbitral panel shall issue orders as reasonably necessary
to protect the confidentiality of proprietary information, trade secrets, and
other sensitive information disclosed.
(e)Awards and Relief.
(i)All awards shall be in writing, shall state the reasoning upon which the
award rests and shall be final and binding on the parties. Any award shall be
made and signed by at least a majority of the arbitrators. The parties shall
undertake to carry out the award without delay.
(ii)The parties hereby waive any claim to exemplary, punitive, or similar
damages in excess of compensatory damages, attorneys’ fees, costs, and expenses
of arbitration, and the arbitral panel is not empowered to and shall not award
exemplary, punitive, or similar damages in excess of compensatory damages and
attorneys’ fees, costs, and expenses of arbitration.
(iii)The arbitral panel is expressly empowered to grant any remedy or relief not
expressly prohibited herein available under applicable Law, including specific
performance of this Agreement to the extent allowed by applicable Law,
declaration of the validity, meaning, and effect of this Agreement and the
rights or duties of the parties hereunder, and, to the extent allowed by
applicable Law, prohibiting or mandating actions




54

--------------------------------------------------------------------------------




by a party with respect to the performance of this Agreement or matters arising
out of or in connection therewith.
(iv)In its award, the arbitral panel may apportion the costs of arbitration
between or among the parties in such manner as it deems reasonable, taking into
account the circumstances of the case, the conduct of the parties during the
proceedings, and the result of the arbitration, including requiring one party to
bear all or the majority of such costs.
(v)In the event that any party fails or refuses to participate in arbitration as
provided herein, the arbitral panel is authorized to determine whether the
failure to participate in the arbitration was due to the bad faith of a party,
and if so may award to the other party or parties all costs associated with the
arbitration, including attorneys’ fees and costs, arbitrator’s fees, and
administrative fees.
(vi)Unless otherwise ordered by the arbitral panel as part of its award, each
party shall bear its own costs and expenses and the costs of arbitration, and
the fees and expenses of the arbitrators and of any expert or other assistance
engaged by the arbitral panel shall be borne by the parties to the arbitration
in equal shares.
(vii)The failure or refusal of any party, having been given due notice thereof,
to participate at any stage of the dispute resolution proceedings shall not
prevent the proceedings from continuing, nor shall such failure or refusal
impair the validity of the award or cause the award to be void or voidable, nor
shall it be a basis for challenge of the validity or enforceability of the award
or of the arbitration proceedings.
(viii)If any party fails to timely pay an advance on fees and costs ordered by
the arbitral panel or the AAA within twenty (20) days after the date set for
such deposit, that party shall be deemed to be in default. The arbitral panel or
the AAA shall then determine whether the funds on deposit are sufficient to
satisfy the anticipated estimated expenses for the proceeding to continue on an
expedited basis without the participation of the defaulting party. If so, the
proceeding will continue without the participation of the defaulting party, and
the arbitral panel may enter an award on default. Prior to entering an award on
default, the arbitral panel shall require the non-defaulting party to produce
such evidence and legal argument in support of its contentions as the arbitral
panel may deem appropriate. The arbitral panel may receive such evidence and
argument without the defaulting party’s presence or participation. If the funds
on deposit are deemed insufficient to satisfy the estimated costs of continuing
as provided herein, the non-defaulting party may make all or part of the
requested deposit in an amount sufficient to allow the proceeding to continue
without the participation of the defaulting party. If the non-defaulting party
chooses not to make the requested deposit, the arbitral panel may suspend or
terminate the proceedings.
(ix)In accepting appointment, the arbitrator(s) shall commit that their
schedules permit them to devote the reasonably necessary time and attention to
the arbitration proceedings and to resolving the Dispute within the time periods
set by this Agreement and by the AAA Rules.




55

--------------------------------------------------------------------------------




(x)Any time limits set out in this dispute resolution agreement or in the AAA
Rules may be modified upon written agreement of the parties and the arbitral
panel or by order of the arbitral panel.
(xi)Any failure of the arbitral panel to satisfy such time limits or to render a
final award within the time specified shall not impair the validity of the award
or cause the award to be void or voidable, nor shall it be a basis for challenge
of the validity or enforceability of the award or of the arbitration
proceedings.
(xii)In accordance with Section 10.15(a), at any time after submission of a
written notice of arbitration, any party may request a court of competent
jurisdiction to grant interim measures of protection: (i) to preserve the status
quo pending resolution of the Dispute; (ii) to prevent the destruction of
documents and other information or things related to the Dispute; (iii) to
prevent the transfer, dissipation, or hiding of assets; and/or (iv) to aid the
arbitral proceedings and the award. A request for such interim measures to a
judicial authority shall not be deemed incompatible with or a waiver of a
party’s right to arbitrate a Dispute.
(xiii)The parties agree that where two or more arbitrations are pending between
the parties where common questions of law or fact exist, then, at the request of
any party, the arbitral panel in the first-commenced arbitration may consolidate
the arbitrations if it determines that common questions of law or fact exist.
(xiv)Unless the parties agree otherwise via a prior written agreement, the
parties, the arbitrator(s), and the AAA shall treat the dispute resolution
proceedings provided for herein, any related disclosures, and the decisions of
the arbitral panel, as confidential, except in connection with judicial
proceedings ancillary to the dispute resolution proceedings, such as a judicial
challenge to, or enforcement of, the arbitral award, and unless otherwise
required by law to protect a legal right of a party.
(xv)The terms of this Section 10.14 shall survive the termination or expiration
of this Agreement.
(f)Performance to Continue. Each party shall continue to perform its obligations
under this Agreement pending final resolution of any dispute arising out of or
relating to this Agreement; provided, however, that a party may suspend
performance of its obligations during any period in which the other party fails
or refuses to perform its obligations.
(g)Provisional Remedies. Either party may seek a preliminary injunction or other
provisional equitable relief if, in its reasonable judgment, such action is
necessary to avoid irreparable harm to itself or to preserve its right under
this Agreement.
(h)Statute of Limitations. The parties agree that all applicable statutes of
limitation and time-based defenses (such as estoppel and laches) shall be tolled
while the procedures set forth in Sections 10.14(a) and 10.14(b) are pending.
The parties shall take any actions necessary to effectuate this result.




56

--------------------------------------------------------------------------------




Section 10.15Consent to Jurisdiction.
(a)By agreeing to arbitration, the parties do not intend to deprive any court of
its jurisdiction to issue a pre-arbitral injunction, pre-arbitral attachment, or
other order in aid of arbitration proceedings, or over the enforcement of any
arbitral award. Without prejudice to such provisional remedies as may be
available under the jurisdiction of a court, the arbitrator(s) shall have full
authority to grant provisional remedies and to direct the parties to request
that any court modify or vacate any temporary or preliminary relief issued by
such court, and to award damages for the failure of any party to respect the
arbitral panel’s orders to that effect. For purposes of any judicial action
pursuant to this clause: (i) each of the parties irrevocably and unconditionally
consent and submit to the jurisdiction and venue of the United States District
Court for the Southern District of New York located in the Borough of Manhattan
in the City of New York, or if such courts do not have jurisdiction, the Supreme
Court of the State of New York, New York County (“New York Courts”); (ii) each
of the parties irrevocably waives the right to a trial by jury in connection
with any proceedings brought under this Section 10.15 and, to the fullest extent
permitted by applicable Law, any defense or objection it may now or hereafter
have to the laying of venue of any proceedings brought under Section 10.15,
including any claim that any such proceeding has been brought in an inconvenient
forum.
(b)Each party will maintain at all times a duly appointed agent in the State of
New York for the service of any process or summons in connection with any such
dispute, litigation, action or proceeding brought in any such court and, if it
fails to maintain such an agent during any period, any such process or summons
may be served on it by mailing a copy of such process or summons to it at its
address set forth, and in the manner provided, in Section 10.03, with such
service deemed effective on the fifteenth day after the date of such mailing.
Section 10.16Binding Effect; No Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors,
permitted assigns and legal representatives. Except as provided below, this
Agreement is not assignable by any party hereto without the prior written
consent of the other parties hereto, which consent shall not be unreasonably
withheld, and any other purported assignment shall be null and void; provided,
however, that any party hereto may assign its rights (but not its obligations)
under this Agreement (including in the case of Purchaser the right to purchase
some of the Transferred Assets) to one or more of its Affiliates; provided,
further, that such party shall remain liable hereunder.
Section 10.17Preparation of Agreement. The parties have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and this Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted.
Section 10.18Specific Performance. Each party acknowledges that it shall be
inadequate or impossible, or both, to measure in money the damage to any other
aggrieved party, if such party fails to comply with any of its covenants or
obligations under this Agreement that are to be performed prior to, on or
following the Closing Date, and that in the event of any such failure,
irreparable damage would occur and the aggrieved party shall not have an
adequate remedy at law or in damages.




57

--------------------------------------------------------------------------------




Therefore, each party consents to the granting of an injunction, specific
performance or other equitable relief to enforce specifically the terms and
provisions of this Agreement, in addition to any other remedy at law or in
equity. Each of the parties hereto hereby waives (a) the defense that a remedy
at law would be adequate and (b) any requirement under any Law to post a bond or
other security as a prerequisite to obtaining equitable relief.
Section 10.19No Recourse.
(a)No past, present, or future director, officer, employee, incorporator,
member, partner, stockholder, Affiliate, agent, attorney, or representative of
Seller or its Affiliates shall have any liability for any Liabilities of Seller
Parties under this Agreement or the agreements contemplated hereby or for any
claim based on, in respect of, or by reason of, the transactions contemplated
hereby and thereby, except as expressly set forth herein or under any Other
Transaction Document.
(b)No past, present, or future director, officer, employee, incorporator,
member, partner, stockholder, Affiliate, agent, attorney, or representative of
Purchaser or its Affiliates shall have any liability for any Liabilities of
Purchaser under this Agreement or the agreements contemplated hereby or for any
claim based on, in respect of, or by reason of, the transactions contemplated
hereby and thereby, except as expressly set forth herein or under any Other
Transaction Document.
[Signature Pages Follow]






58

--------------------------------------------------------------------------------





Each of the parties to this Agreement has caused this Agreement to be executed
on its behalf by its duly authorized representative, all as of the date first
above written.


 
 
PBF HOLDING COMPANY LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Matthew Lucey
 
 
 
Name:
Matthew Lucey
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
DELAWARE CITY REFINING COMPANY LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Matthew Lucey
 
 
 
Name:
Matthew Lucey
 
 
 
Title:
President
 
 
 
 
 
 
 
 
MARTINEZ REFINING COMPANY LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Matthew Lucey
 
 
 
Name:
Matthew Lucey
 
 
 
Title:
President
 
 
 
 
 
 
 
 
TORRANCE REFINING COMPANY LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Matthew Lucey
 
 
 
Name:
Matthew Lucey
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
AIR PRODUCTS AND CHEMICALS, INC.
 
 
 
 
 
 
 
 
 
By:
/s/ Seifollah Ghasemi
 
 
 
Name:
Seifollah Ghasemi
 
 
 
Title:
Chairman, President, and
 
 
 
 
Chief Executive Officer





Signature Page to Asset Purchase Agreement